ICJ_149_FrontierDispute_BFA_NER_2013-04-16_JUD_01_ME_00_FR.txt.                       COUR INTERNATIONALE DE JUSTICE


                          RECUEIL DES ARRÊTS,
                   AVIS CONSULTATIFS ET ORDONNANCES


                     DIFFÉREND FRONTALIER
                         (BURKINA FASO/NIGER)


                         ARRÊT DU 16 AVRIL 2013




                             2013
                      INTERNATIONAL COURT OF JUSTICE


                        REPORTS OF JUDGMENTS,
                     ADVISORY OPINIONS AND ORDERS


                        FRONTIER DISPUTE
                         (BURKINA FASO/NIGER)


                       JUDGMENT OF 16 APRIL 2013




6 CIJ1042.indb 1                                       8/04/14 08:34

                                          Mode officiel de citation :
                                  Différend frontalier (Burkina Faso/Niger),
                                       arrêt, C.I.J. Recueil 2013, p. 44




                                               Official citation :
                                    Frontier Dispute (Burkina Faso/Niger),
                                     Judgment, I.C.J. Reports 2013, p. 44




                                                                               1042
                                                                No de vente:
                   ISSN 0074-4441                               Sales number
                   ISBN 978-92-1-071157-9




6 CIJ1042.indb 2                                                                      8/04/14 08:34

                                          16 AVRIL 2013

                                             ARRÊT




                   DIFFÉREND FRONTALIER
                   (BURKINA FASO/NIGER)




                     FRONTIER DISPUTE
                   (BURKINA FASO/NIGER)




                                          16 APRIL 2013

                                          JUDGMENT




6 CIJ1042.indb 3                                          8/04/14 08:34

                    44




                                               TABLE DES MATIÈRES

                                                                                            Paragraphes

                    Qualités                                                                     1-10
                         I. Le contexte historique et factuel                                   11-34
                        II. La demande relative aux deux secteurs allant, au nord,
                            des hauteurs de N’Gouma à la borne astronomique de
                            Tong‑Tong et, au sud, du début de la boucle de Botou à
                            la rivière Mékrou                                                   35-59
                           A. La demande du Burkina Faso                                        35-38
                           B. La position du Niger                                              39-40
                           C. L’examen par la Cour                                              41-59
                        III. Le tracé de la portion de la frontière demeurant en litige        60-112

                           A. Le droit applicable                                               60-69
                           B. Le tracé de la frontière                                         70-112
                               1. Le tracé de la frontière entre les bornes astronomiques
                                  de Tong‑Tong et de Tao                                        72-79
                               2. Le tracé de la frontière entre la borne astronomique de
                                  Tao et la rivière Sirba à Bossébangou                         80-99
                               3. Le tracé de la frontière dans la région de Bossébangou      100-107
                               4. Le tracé de la partie sud de la frontière                   108-112
                        IV. Désignation d’experts                                                 113
                    Dispositif                                                                    114




                    4




6 CIJ1042.indb 44                                                                                         8/04/14 08:34

                    45 	




                                    COUR INTERNATIONALE DE JUSTICE


        2013
                                                      ANNÉE 2013
       16 avril
     Rôle général                                      16 avril 2013
       no 149




                                     DIFFÉREND FRONTALIER
                                             (BURKINA FASO/NIGER)




                       Contexte historique et factuel.
                       Arrêté du 31 août 1927 et son erratum du 5 octobre 1927 — Accord et protocole
                    d’accord du 28 mars 1987 — Travaux de la commission technique mixte d’aborne­
                    ment de la frontière — Compromis — Échange de lettres concernant les secteurs
                    délimités de la frontière.

                                                             *
                       Demande relative aux deux secteurs abornés de la frontière.
                       Pouvoir de la Cour de vérifier que les conclusions finales demeurent dans les
                    limites définies par le compromis — Interprétation des points 1 et 3 des conclusions
                    finales du Burkina Faso — Interprétation du point 2 de l’article 2 du compromis —
                    Demande tendant à ce que la Cour donne acte, dans le dispositif de l’arrêt, de
                    l’entente à laquelle les Parties sont parvenues concernant les secteurs abornés de la
                    frontière — Absence de différend — Demande n’étant pas compatible avec la fonc­
                    tion judiciaire de la Cour.

                                                             *
                       Tracé de la portion de la frontière demeurant en litige.
                       Droit applicable — Article 6 du compromis — Paragraphe premier de l’ar­
                    ticle 38 du Statut — Principe de l’intangibilité des frontières héritées de la colo­
                    nisation — Accord du 28 mars 1987 — Arrêté tel que précisé par son erratum
                    constituant l’instrument à appliquer pour la délimitation de la frontière —
                    Carte de l’Institut géographique national de France (carte IGN) — Absence de
                    tout autre document « accepté d’accord Parties ».
                       Tracé de la frontière entre les bornes astronomiques de Tong‑Tong et de Tao —
                    Localisation de la borne astronomique de Tao — Arrêté étant insuffisant pour
                    déterminer le tracé de la frontière — Absence de pertinence de la borne de Vibou­
                    rié — Frontière suivant une ligne droite.

                    5




6 CIJ1042.indb 46                                                                                           8/04/14 08:34

                    46 	                     différend frontalier (arrêt)

                       Tracé de la frontière entre la borne astronomique de Tao et la « rivière Sirba à
                    Bossébangou » — Sens de l’expression « rivière Sirba à Bossébangou » — Arrêté
                    faisant référence à des lignes droites pour d’autres secteurs — Pertinence du décret
                    du 28 décembre 1926, sur la base duquel a été pris l’arrêté — Absence de perti­
                    nence de la pratique coloniale relative aux villages de Bangaré, Petelkolé et Ous­
                    saltane — Arrêté ne pouvant être interprété comme traçant une ligne droite dans
                    ce secteur — Arrêté étant insuffisant pour déterminer le tracé de la frontière —
                    Frontière suivant le tracé de la carte IGN.
                       Tracé de la frontière dans la région de Bossébangou et au-delà — Frontière
                    atteignant la ligne médiane de la rivière Sirba — Frontière suivant ensuite la
                    rivière Sirba — Arrêté étant insuffisant pour établir le point où la frontière quitte
                    la rivière Sirba ainsi que le tracé de la frontière au‑delà de ce point — Recours à
                    la carte IGN — Parallèle de Say — Point d’intersection entre la rivière Sirba et le
                    parallèle de Say — Méridien passant par ce point.
                       Tracé de la partie sud de la frontière — Absence d’accord entre les Parties ou
                    d’acquiescement de leur part — Clarté de l’arrêté — Frontière se prolongeant en
                    ligne droite.

                                                                *
                        Désignation d’experts.



                                                          ARRÊT



                    Présents : M. Tomka, président ; M. Sepúlveda‑Amor, vice‑président ; MM. Owa­
                                da, Abraham, Keith, Bennouna, Skotnikov, Cançado Trindade,
                                Yusuf, Greenwood, Mmes Xue, Donoghue, M. Gaja, Mme Sebu­
                                tinde, M. Bhandari, juges ; MM. Mahiou, Daudet, juges ad hoc ;
                                M. ­Couvreur, greffier.


                        En l’affaire du différend frontalier,
                        entre
                    le Burkina Faso,
                    représenté par
                       S. Exc. M. Jérôme Bougouma, ministre de l’administration territoriale, de la
                          décentralisation et de la sécurité,
                       comme agent ;
                       S. Exc. Mme Salamata Sawadogo/Tapsoba, ministre de la justice, garde des
                          sceaux,
                       S. Exc. M. Frédéric Assomption Korsaga, ambassadeur du Burkina Faso
                          auprès du Royaume des Pays‑Bas,
                       comme coagents ;

                    6




6 CIJ1042.indb 48                                                                                           8/04/14 08:34

                    47 	                    différend frontalier (arrêt)

                        S. Exc. M. Alain Edouard Traoré, ministre de la communication, porte-­
                           parole du Gouvernement,
                        comme conseiller spécial ;
                        Mme Joséphine Kouara Apiou/Kaboré, directrice générale de l’administration
                           du territoire,
                        M. Claude Obin Tapsoba, directeur général de l’Institut géographique du
                           Burkina Faso,
                        M. Benoît Kambou, professeur à l’Université de Ouagadougou,
                        M. Pierre Claver Hien, historien, chercheur au centre national de la recherche
                           scientifique et technologique,
                        comme agents adjoints ;
                        M. Mathias Forteau, professeur à l’Université Paris Ouest, Nanterre-La
                           Défense, membre de la Commission du droit international,
                        M. Alain Pellet, professeur à l’Université Paris Ouest, Nanterre-La Défense,
                           ancien président de la Commission du droit international, membre associé
                           de l’Institut de droit international,
                        M. Jean-Marc Thouvenin, professeur à l’Université Paris Ouest, Nanterre-La
                           Défense, directeur du Centre de droit international de Nanterre, avocat au
                           barreau de Paris (cabinet Sygna Partners),
                        comme conseils et avocats ;
                        M. Halidou Nagabila, ingénieur topographe,
                        M. André Bassolé, expert en géomatique,
                        M. Dramane Ernest Diarra, administrateur civil,
                        Me Benoît Sawadogo, avocat à la Cour,
                        Me Héloïse Bajer-Pellet, avocat au barreau de Paris,
                        M. Romain Pieri, chercheur en droit international,
                        M. Ludovic Legrand, chercheur au Centre de droit international de Nanterre
                           (CEDIN), juriste (cabinet Sygna Partners),
                        M. Simplice Honoré Guibila, directeur général des affaires juridiques et
                           consulaires,
                        M. Daniel Bicaba, ministre conseiller à l’ambassade du Burkina Faso à Bruxelles,
                        comme conseillers,
                        et
                    la République du Niger,
                    représentée par
                       S. Exc. M. Mohamed Bazoum, ministre d’Etat, ministre des affaires étran-
                          gères, de la coopération, de l’intégration africaine et des Nigériens à l’exté-
                          rieur, président du comité d’appui aux conseils du Niger,
                       comme chef de délégation et agent ;
                       S. Exc. M. Abdou Labo, ministre d’Etat, ministre de l’intérieur, de la sécurité
                          publique, de la décentralisation et des affaires religieuses,
                       comme coagent ;
                       S. Exc. M. Karidio Mahamadou, ministre de la défense nationale,
                       S. Exc. M. Marou Amadou, ministre de la justice, garde des sceaux, porte‑­
                          parole du gouvernement,
                       comme coagents adjoints ;

                    7




6 CIJ1042.indb 50                                                                                           8/04/14 08:34

                    48 	                    différend frontalier (arrêt)

                        M. Sadé Elhadji Mahaman, conservateur des archives et bibliothèques, coor-
                           donnateur du secrétariat permanent du comité d’appui aux conseils du Niger,
                        comme agent adjoint ;
                        M. Jean Salmon, professeur émérite de l’Université libre de Bruxelles, membre
                           de l’Institut de droit international, membre de la Cour permanente d’arbi-
                           trage,
                        comme conseil principal ;
                        M. Maurice Kamto, professeur agrégé de droit public, avocat au barreau de
                           Paris, ancien doyen de la faculté des sciences juridiques et politiques de
                           l’Université de Yaoundé II, membre et ancien président de la Commission
                           du droit international, membre associé de l’Institut de droit international,
                           membre de la Cour permanente d’arbitrage,
                        M. Pierre Klein, professeur de droit et directeur adjoint du Centre de droit
                           international de l’Université libre de Bruxelles,
                        M. Amadou Tankoano, professeur de droit international, enseignant-­
                           chercheur et ancien doyen de la faculté des sciences économiques et juri-
                           diques de l’Université Abdou Moumouni de Niamey,
                        comme conseils ;
                        Mme Martyna Falkowska, chercheur au Centre de droit international de l’Uni-
                           versité libre de Bruxelles,
                        comme assistante des conseils ;
                        le général Maïga Mamadou Youssoufa, gouverneur de la région de Tillabéri,
                        M. Amadou Tcheko, directeur général des affaires juridiques et consulaires
                           au ministère des affaires étrangères, de la coopération, de l’intégration
                           ­africaine et des Nigériens à l’extérieur, coordonnateur adjoint du comité
                            d’­appui aux conseils du Niger,
                        le colonel Mahamane Koraou, secrétaire permanent de la commission natio-
                            nale des frontières, membre du comité d’appui aux conseils du Niger (en
                            retraite),
                        M. Mahamane Laminou Amadou Maouli, magistrat, rapporteur du comité
                            d’appui aux conseils du Niger,
                        M. Hassimi Adamou, ingénieur géomètre principal, directeur général de l’Ins-
                            titut géographique national du Niger, membre du comité d’appui aux
                            conseils du Niger,
                        M. Hamadou Mounkaila, ingénieur géomètre principal à la commis-
                            sion nationale des frontières, membre du comité d’appui aux conseils du
                            Niger,
                        M. Mahamane Laminou, ingénieur géomètre principal, expert à l’Institut
                            géographique national du Niger, membre du comité d’appui aux conseils
                            du Niger,
                        M. Soumaye Poutia, magistrat, membre du comité d’appui aux conseils du
                            Niger,
                        M. Idrissa Yansambou, directeur des archives nationales du Niger, membre
                            du comité d’appui aux conseils du Niger,
                        M. Belko Garba, ingénieur géomètre, membre du comité d’appui aux conseils
                            du Niger,
                        le général Yayé Garba, ministère de la défense nationale, membre du comité
                            d’appui aux conseils du Niger,

                    8




6 CIJ1042.indb 52                                                                                         8/04/14 08:34

                    49 	                         différend frontalier (arrêt)

                        M. Seydou Adamou, conseiller technique du ministre d’Etat, ministre des
                           affaires étrangères, de la coopération, de l’intégration africaine et des Nigé-
                           riens à l’extérieur,
                        M. Abdou Abarry, directeur général des relations bilatérales au ministère des
                           affaires étrangères, de la coopération, de l’intégration africaine et des Nigé-
                           riens à l’extérieur,
                        le colonel Harouna Djibo Hamani, directeur de la coopération militaire, des
                           opérations et du maintien de la paix au ministère des affaires étrangères, de
                           la coopération, de l’intégration africaine et des Nigériens à l’extérieur,
                        comme experts ;
                        M. Ado Elhadji Abou, ministre conseiller à l’ambassade du Niger à Bruxelles,
                        M. Chitou Boubacar, chargé du protocole à l’ambassade du Niger à Bruxelles,
                        M. Salissou Mahamane, agent comptable du comité d’appui aux conseils du
                           Niger,
                        M. Abdoussalam Nouri, secrétaire principal au secrétariat permanent du
                           comité d’appui aux conseils du Niger,
                        Mme Haoua Ibrahim, secrétaire au secrétariat permanent du comité d’appui
                           aux conseils du Niger,
                        comme personnel d’appui,


                        La Cour,
                        ainsi composée,
                        après délibéré en chambre du conseil,
                        rend l’arrêt suivant :
                       1. Par une lettre de notification conjointe datée du 12 mai 2010 et déposée au
                    Greffe de la Cour le 20 juillet 2010, le Burkina Faso et la République du Niger
                    (dénommée ci‑après le « Niger ») ont fait tenir au greffier un compromis entre
                    les deux Etats, signé à Niamey le 24 février 2009 et entré en vigueur le
                    20 novembre 2009, par lequel les gouvernements de ces deux Etats sont conve-
                    nus de soumettre à la Cour le différend frontalier qui les oppose sur un secteur
                    de leur frontière commune. A cette lettre étaient joints le protocole d’échange
                    des instruments de ratification du compromis et un échange de notes consacrant
                    l’entente entre les deux Etats sur les secteurs délimités de la frontière en dates
                    des 29 octobre et 2 novembre 2009.
                       2. Le texte du compromis est le suivant :
                             « Le Gouvernement du Burkina Faso et le Gouvernement de la Répu-
                          blique du Niger, ci‑après dénommés les « Parties » ;
                             Considérant que, par accords signés à Niamey le 23 juin 1964 et à Ouaga-
                          dougou le 28 mars 1987, les deux gouvernements ont convenu de matéria-
                          liser leur frontière commune et ont procédé à cet effet à la création d’une
                          commission technique mixte d’abornement ;
                             Considérant que les articles 1 et 2 de l’accord du 28 mars 1987 précisaient
                          ce qui suit :
                                                          « Article premier
                               La frontière entre les deux Etats va des hauteurs du N’Gouma, situées
                             au nord du gué de Kabia, jusqu’à l’intersection de l’ancienne limite des

                    9




6 CIJ1042.indb 54                                                                                            8/04/14 08:34

                    50 	                   différend frontalier (arrêt)

                           cercles de Fada et Say avec le cours de la Mékrou, telle que décrite par
                           l’arrêté du 31 août 1927, précisé par son erratum du 5 octobre 1927.

                                                             Article 2
                              La frontière sera matérialisée par des bornes frontières conformément
                           au tracé décrit par l’arrêté 2336 du 31 août 1927, précisé par son erra-
                           tum 2602/APA du 5 octobre 1927. En cas d’insuffisance de l’arrêté et de
                           son erratum, le tracé sera celui figurant sur la carte au 1/200 000 de l’Ins-
                           titut géographique national de France, édition 1960, et/ou de tout autre
                           document pertinent accepté d’accord Parties » ;
                           Considérant que les travaux de la commission technique mixte d’aborne-
                         ment créée en application de ces textes ont permis aux Parties de s’accorder
                         sur les secteurs suivants de la frontière :

                         a) des hauteurs du N’Gouma à la borne astronomique de Tong‑Tong ;
                         b) du début de la boucle de Botou jusqu’à la rivière Mékrou ;
                            Considérant que les deux Parties acceptent comme définitifs les résultats
                         des travaux effectués sur lesdits secteurs ;
                            Désireux de régler définitivement ce différend dans un esprit de fraternité
                         entre peuples frères et de bon voisinage qui caractérise leurs relations, et
                         dans le respect du principe de l’intangibilité des frontières héritées de la
                         colonisation ;
                            Faisant ainsi application de l’article 8 de l’accord du 28 mars 1987 pré-
                         cité ;
                         Sont convenus de ce qui suit :

                                                          Article premier
                                           Saisine de la Cour internationale de Justice
                         1. Les Parties soumettent le différend défini à l’article 2 ci‑dessous à la Cour
                            internationale de Justice.
                         2. Chacune des Parties exercera le droit que lui confère le paragraphe 3 de
                            l’article 31 du Statut de la Cour de procéder à la désignation d’un juge
                            ad hoc.

                                                           Article 2
                                                      Objet du différend
                           La Cour est priée de :
                         1. déterminer le tracé de la frontière entre les deux pays dans le secteur
                            allant de la borne astronomique de Tong‑Tong (latitude 14° 25´ 04˝ N ;
                            longitude 00° 12´ 47˝ E) au début de la boucle de Botou (lati-
                            tude 12° 36´ 18˝ N ; longitude 01° 52´ 07˝ E) ;
                         2. donner acte aux Parties de leur entente sur les résultats des travaux de
                            la commission technique mixte d’abornement de la frontière Bur-
                            kina Faso‑Niger en ce qui concerne les secteurs suivants :


                    10




6 CIJ1042.indb 56                                                                                           8/04/14 08:34

                    51 	                   différend frontalier (arrêt)

                            a) le secteur allant des hauteurs du N’Gouma à la borne astronomique
                               de Tong‑Tong ;
                            b) le secteur allant du début de la boucle de Botou jusqu’à la rivière
                               Mékrou.
                                                             Article 3
                                                         Procédure écrite
                         1. Sans préjuger d’aucune question relative à la charge de la preuve, les
                            Parties prient la Cour d’autoriser la procédure suivante au regard des
                            pièces de procédure écrite :
                            a) un mémoire soumis par chacune des Parties au plus tard neuf (9) mois
                               après la saisine de la Cour ;
                            b) un contre‑mémoire soumis par chacune des Parties au plus tard
                               neuf (9) mois après l’échange des mémoires ;
                            c) toutes autres pièces de procédure écrite dont le dépôt, à la demande
                               de l’une ou l’autre des Parties, aura été autorisé par la Cour ou
                               prescrit par celle‑ci.
                         2. Les pièces de la procédure écrite déposées auprès du greffier de la Cour
                            ne seront transmises à l’autre Partie que lorsque le greffier aura reçu de
                            ladite Partie les pièces de procédure correspondantes.
                                                          Article 4
                                                      Procédure orale
                            Les Parties conviendront, avec l’approbation de la Cour, de l’ordre dans
                         lequel elles seront entendues au cours de la procédure orale ; à défaut d’ac-
                         cord entre les Parties, cet ordre sera celui que prescrira la Cour.
                                                             Article 5
                                                     Langue de la procédure
                           Les Parties conviennent que leurs pièces de procédure écrite et leurs plai-
                         doiries seront présentées en langue française.
                                                             Article 6
                                                         Droit applicable
                            Les règles et principes du droit international qui s’appliquent au diffé-
                         rend sont ceux énumérés au paragraphe premier de l’article 38 du Statut de
                         la Cour internationale de Justice, y compris le principe de l’intangibilité des
                         frontières héritées de la colonisation et l’accord du 28 mars 1987.

                                                             Article 7
                                                         Arrêt de la Cour
                         1. Les Parties acceptent, comme définitif et obligatoire pour elles‑mêmes,
                            l’arrêt rendu par la Cour en application du présent compromis.
                         2. A partir du prononcé de l’arrêt, les Parties disposent de dix‑huit (18) mois
                            pour commencer les travaux de démarcation de la frontière.


                    11




6 CIJ1042.indb 58                                                                                          8/04/14 08:34

                    52 	                   différend frontalier (arrêt)

                         3. En cas de difficulté d’exécution de l’arrêt, l’une ou l’autre des Parties
                            saisira la Cour conformément à l’article 60 de son Statut.
                         4. Les Parties prient la Cour de désigner dans son arrêt trois (3) experts
                            qui les assisteront en tant que de besoin aux fins de la démarcation.
                                                            Article 8
                                                        Entrée en vigueur
                            Le présent compromis est soumis à ratification. Il entrera en vigueur à la
                         date de réception de la dernière notification de ratification.
                            Les Parties conviennent toutefois d’appliquer, dès la signature, l’ar-
                         ticle 10 du présent compromis.
                                                            Article 9
                                                  Enregistrement et notification
                         1. Le présent compromis sera enregistré au Secrétariat général des Nations
                            Unies en application de l’article 102 de la Charte des Nations Unies
                            à l’initiative de la Partie la plus diligente.
                         2. En application de l’article 40 du Statut de la Cour, le présent compromis
                            sera notifié au greffier de la Cour par une lettre conjointe des Parties.

                         3. Si cette notification n’est pas effectuée conformément au paragraphe
                            précédent dans le délai d’un mois suivant l’entrée en vigueur du présent
                            compromis, celui‑ci sera notifié au greffier de la Cour par la Partie la
                            plus diligente.
                                                           Article 10
                                                       Engagement spécial
                             En attendant l’arrêt de la Cour, les Parties s’engagent à préserver la
                         paix, la sécurité et la quiétude au sein des populations des deux Etats dans
                         la région frontalière, en s’abstenant de tout acte d’incursion dans les zones
                         litigieuses et en organisant des rencontres régulières des responsables admi-
                         nistratifs et des services de sécurité.
                             Pour les réalisations d’infrastructures socio‑économiques, les Parties
                         s’engagent à mener des concertations préalables avant leur mise en œuvre.
                           En foi de quoi, le présent compromis établi en deux exemplaires origi-
                         naux a été signé par les plénipotentiaires.
                            Fait à Niamey, le 24 février 2009. »
                       3. Conformément au paragraphe 3 de l’article 40 du Statut de la Cour et à
                    l’article 42 du Règlement, le greffier a transmis copie de la lettre de notification
                    conjointe, du compromis, du protocole d’échange des instruments de ratification
                    et de l’échange de notes consacrant l’entente entre les deux Etats sur les secteurs
                    délimités de la frontière, en dates des 29 octobre et 2 novembre 2009, au Secré-
                    taire général des Nations Unies, aux Membres des Nations Unies et aux autres
                    Etats admis à ester devant la Cour.

                      4. Par lettre du 24 septembre 2010, l’agent du Burkina Faso a notifié à la
                    Cour la désignation par son gouvernement de M. Jean‑Pierre Cot pour siéger en
                    qualité de juge ad hoc. Par lettre du 4 août 2010, l’agent du Niger a notifié à la
                    Cour la désignation par son gouvernement de M. Ahmed Mahiou pour siéger en

                    12




6 CIJ1042.indb 60                                                                                          8/04/14 08:34

                    53 	                   différend frontalier (arrêt)

                    qualité de juge ad hoc. Suite à la démission de M. Cot, l’agent du Burkina Faso,
                    par lettre du 25 avril 2012, a notifié à la Cour la désignation par son gouverne-
                    ment de M. Yves Daudet.
                       5. Par ordonnance du 14 septembre 2010, la Cour a fixé au 20 avril 2011 la
                    date d’expiration du délai pour le dépôt du mémoire de chacune des Parties et
                    au 20 janvier 2012 la date d’expiration du délai pour le dépôt du contre‑­
                    mémoire de chacune des Parties. Les mémoires et les contre‑mémoires ont été
                    dûment déposés dans les délais ainsi fixés. Les Parties ont ensuite fait savoir à la
                    Cour qu’elles estimaient que la présentation de nouvelles pièces de procédure
                    écrite n’était pas nécessaire, mais souhaitaient se réserver le droit de produire, le
                    cas échéant, des documents nouveaux en application de l’article 56 du Règle-
                    ment. Aucune demande tendant à la production de tels documents n’a été adres-
                    sée à la Cour.
                       6. Conformément au paragraphe 2 de l’article 53 de son Règlement, la Cour
                    a décidé, après s’être renseignée auprès des Parties, que des exemplaires des
                    pièces de procédure et des documents annexés seraient rendus accessibles au
                    public à l’ouverture de la procédure orale.
                       7. Des audiences ont été tenues du lundi 8 au mercredi 17 octobre 2012, au
                    cours desquelles ont été entendus en leurs plaidoiries et réponses :
                    Pour le Burkina Faso : S. Exc. M. Jérôme Bougouma,
                                            M. Jean-Marc Thouvenin,
                                            M. Claude Obin Tapsoba,
                                            M. Alain Pellet,
                                            M. Mathias Forteau.
                    Pour le Niger :         S. Exc. M. Mohamed Bazoum,
                                            M. Amadou Tankoano,
                                            M. Jean Salmon,
                                            M. Maurice Kamto,		
                                            M. Pierre Klein.
                       8. A l’audience, des questions ont été posées aux Parties par des membres de
                    la Cour, auxquelles il a été répondu oralement et par écrit conformément au
                    paragraphe 4 de l’article 61 du Règlement. Chacune des Parties a présenté des
                    observations écrites sur les réponses de l’autre Partie, conformément à l’ar-
                    ticle 72 du Règlement.

                                                             *
                      9. Dans la procédure écrite, les conclusions ci‑après ont été présentées par les
                    Parties :
                    Au nom du Gouvernement du Burkina Faso,
                    dans le mémoire :
                           « 5.1. Compte tenu de l’ensemble des considérations qui précèdent, le
                         Burkina Faso prie la Cour de dire et juger que la frontière entre le Bur-
                         kina Faso et la République du Niger suit le tracé ci‑après :
                         1) des hauteurs de N’Gouma à la borne astronomique de Tong‑Tong, la
                            frontière suit le tracé suivant : une série de segments de droite reliant
                            successivement les points suivants 1 : le mont N’Gouma (lat. :
                            14° 54´ 46,0˝ N ; long. : 00° 14´ 36,4˝ E), le gué de Kabia (lat. :

                    13




6 CIJ1042.indb 62                                                                                           8/04/14 08:34

                    54 	                     différend frontalier (arrêt)

                             14° 53´ 09,8˝ N ; long. : 00° 13´ 06,3˝ E), le mont d’Arkwaskoye (lat. :
                             14° 50´ 44,7˝ N ; long. : 00° 10´ 35,8˝ E), le mont Bellé Banguia (lat. :
                             14° 45´ 05,2˝ N ; long. : 00° 14´ 09,6˝ E), Takabougou (lat. : 14° 37´ 54,5˝ N ;
                             long. : 00° 10´ 16,1˝ E), le mont Douma Fendé (lat. : 14° 32´ 00,6˝ N ;
                             long. : 00° 09´ 42,1˝ E) et la borne astronomique de Tong‑Tong (lat. :
                             14° 24´ 53,2˝ N ; long. : 00° 12´ 51,7˝ E) ;
                                1 Les coordonnées qui suivent sont celles retenues par le procès‑verbal des

                             travaux de la mission conjointe de relevé des bornes construites du 3 juillet 2009,
                             annexe MBF 101. Il s’agit de coordonnées relevées au GPS.

                         2) de la borne astronomique de Tong‑Tong au début de la boucle de Botou,
                            la frontière suit le tracé suivant :
                         — une ligne droite jusqu’à la borne astronomique de Tao (lat. :
                           14° 03´ 04,7˝ N ; long. : 00° 22´ 51,8˝ E) 2 ;
                                2 Les coordonnées de ce point ont été relevées au GPS par le Burkina. Les

                             coordonnées de cette borne sur l’ellipsoïde de Clarke de 1880 sont : lat. :
                             14° 03´ 13˝ N ; long. : 00° 22´ 53˝ E.

                         — de ce point, une ligne droite jusqu’au point où la frontière atteint la
                           rivière Sirba à Bossébangou (lat. : 13° 21´ 06,5˝ N ; long. : 01° 17´ 11,0˝ E)3 ;
                           
                                  3 Les coordonnées de ce point, ainsi que des suivants, sont données sur

                             ­l’ellipsoïde de Clarke de 1880.

                         — de ce point, la frontière suit d’est en ouest la rive droite de la rivière
                           Sirba jusqu’au point situé sur sa rive droite, de coordonnées : lat. :
                           13° 19´ 53,5˝ N ; long. : 01° 07´ 20,4˝ E ;
                         — de ce point, la frontière suit le tracé figurant sur la carte [au] 1/200 000
                           de l’Institut géographique national de France, édition 1960, jusqu’au
                           point de coordonnées : lat. : 13° 22´ 30,0˝ N ; long. : 00° 59´ 40,0˝ E ;

                         — de ce point, la frontière suit une ligne droite de direction sud aboutissant
                           à l’intersection de la rive droite de la rivière Sirba et du parallèle de Say
                           (lat. : 13° 06´ 10,7˝ N ; long. : 00° 59´ 40,0˝ E) ;
                         — de ce point, la frontière suit une ligne droite jusqu’au début de la boucle
                           de Botou (Tyenkilibi) (lat. : 12° 36´ 19,2˝ N ; long. : 01° 52´ 06,9˝ E)4 ;

                                 4 Les coordonnées de ce point, ainsi que des suivants, sont celles retenues par

                             le procès‑verbal des travaux de la mission conjointe de relevé des bornes construites
                             du 3 juillet 2009, annexe MBF 101. Il s’agit de coordonnées relevées au GPS (ellip-
                             soïde WGS84).

                         3) du début de la boucle de Botou jusqu’à la rivière Mékrou, la frontière
                            suit le tracé suivant :
                         — une série de segments de droite reliant successivement les points sui-
                           vants : le mont du Chacal (lat. : 12° 41´ 33,1˝ N ; long. : 01° 55´ 43,9˝ E),
                           Laguil (lat. : 12° 41´ 31,9˝ N ; long. : 01° 57´ 01,3˝ E) et Nonbokoli (lat. :
                           12° 44´ 12,9˝ N ; long. : 01° 58´ 47,0˝ E) ;

                    14




6 CIJ1042.indb 64                                                                                                    8/04/14 08:34

                    55 	                    différend frontalier (arrêt)

                         — de ce dernier point, la frontière suit la ligne médiane du marigot de
                           Dantiabonga, passe au sud de Dantiandou et longe les monts Yoga
                           Djoaga jusqu’à l’intersection des rivières Dyamongou et Dantiabongou
                           (lat. : 12° 43´ 15,1˝ N ; long. : 02° 05´ 14,9˝ E) ;
                         — de ce point, la frontière suit la ligne médiane de la rivière de Dyamongou
                           jusqu’au confluent du marigot Dyamongou et de Boulel Fouanou (lat. :
                           12° 43´ 44,0˝ N ; long. : 02° 06´ 23,9˝ E) ;
                         — de ce point, la frontière suit une série de segments de droite reliant suc-
                           cessivement les points suivants : Boulel (lat. : 12° 42´ 15,1˝ N ; long. :
                           02° 06´ 53,3˝ E), Boulel Est (Teylinga) (lat. : 12° 41´ 09,5˝ N ; long.
                           02° 09´ 43,2˝ E), Dyapionga Nord (lat. : 12° 39´ 42,3˝ N ; long. :
                           02° 09´ 37,3˝ E), Dyapionga Sud (lat. : 12° 38´ 55,4˝ N ; long. :
                           02° 09´ 08,1˝ E), Kanleyenou (lat. : 12° 37´ 21,7˝ N ; long. : 02° 11´ 57,1˝ E),
                           Niobo Farou (mare des Caïmans) (lat. : 12° 35´ 19,6˝ N ; long. :
                           02° 13´ 23,9˝ E), les crêtes est du mont Tambouadyoaga (lat. :
                           12° 31´ 19,7˝ N ; long. : 02° 13´ 48,0˝ E), Banindyididouana (lat. :
                           12° 27´ 52,7˝ N ; long. : 02° 16´ 27,2˝ E) et l’intersection des rivières Banin-
                           dyidi Fouanou et Tapoa (lat. : 12° 25´ 30,5˝ N ; long. : 02° 16´ 40,6˝ E) ;
                         — du dernier de ces points, la frontière suit la ligne médiane de la rivière
                           Tapoa jusqu’au point d’intersection avec l’ancienne limite des cercles de
                           Fada et de Say 5 (lat. : 12° 21´ 04,88˝ N ; long. : 02° 04´ 12,77˝ E) ;


                                5 Les coordonnées des points qui suivent sont celles retenues dans le pro-

                             cès‑verbal de réunion pour l’extraction des coordonnées de points non bornés
                             du secteur B du 15 octobre 2009, annexe MBF 105. Elles ont été extraites de la
                             carte au 1/200 000 de l’IGN France (Clarke 1880).

                         — de ce dernier point, la frontière suit une ligne droite, correspondant à
                           l’ancienne limite des cercles de Fada et de Say, jusqu’au point d’inter-
                           section avec la rivière Mékrou (lat. : 11° 54´ 07,83˝ N ; long. :
                           02° 24´ 15,25˝ E).
                            5.2. Conformément à l’article 7, paragraphe 4, du compromis, le Bur-
                         kina Faso prie par ailleurs la Cour de désigner dans son arrêt trois experts
                         qui assisteront les Parties en tant que de besoin aux fins de la démarcation. »
                    dans le contre‑mémoire :
                            « 5.1. Compte tenu de l’ensemble des considérations de son mémoire et
                         du présent contre‑mémoire, le Burkina Faso persiste intégralement dans les
                         conclusions énoncées aux paragraphes 5.1 et 5.2 de son mémoire et prie la
                         Cour de les lui adjuger et rejeter toute conclusion contraire de la Répu-
                         blique du Niger. »
                    Au nom du Gouvernement du Niger,
                    dans le mémoire :
                            « La République du Niger prie la Cour de dire et juger que la frontière
                         entre la République du Niger et le Burkina Faso dans le secteur de Téra
                         suit le tracé suivant :
                         — partant de la borne astronomique de Tong‑Tong (coordonnées :
                           14° 25´ 04˝ N ; 00° 12´ 47˝ E) ;

                    15




6 CIJ1042.indb 66                                                                                             8/04/14 08:34

                    56 	                   différend frontalier (arrêt)

                         — de ce point : un segment de droite jusqu’à la borne de Vibourié (coor-
                           données : 14° 21´ 44˝ N ; 00° 16´ 25˝ E) ;
                         — de ce point : un segment de droite jusqu’à la borne astronomique de Tao
                           (coordonnées : 14° 03´ 02,2˝ N ; 00° 22´ 52,1˝ E) ;
                         — de ce point la frontière suit la ligne IGN 1960 (feuille Téra) jusqu’au
                           point de coordonnées 14° 01´ 55˝ N ; 00° 24´ 11˝ E ;
                         — de ce point, elle rejoint en ligne droite le point frontière sur la nouvelle
                           route Téra‑Dori (coordonnées : 14° 00´ 04,2˝ N ; 00° 24´ 16,3˝ E) ;
                         — elle rejoint ensuite un bras de rivière au point de coordonnées
                           13° 59´ 03˝ N ; 00° 25´ 12˝ E. La frontière passe ensuite par un point
                           frontière dit Baobab (13° 58´ 38,9˝ N ; 00° 26´ 03,5˝ E), puis elle suit la
                           ligne IGN laissant Tindiki (13° 57´ 15,4˝ N ; 00° 26´ 23,6˝ E) au Niger,
                           jusqu’au moment où les croisillons deviennent discontinus au nord
                           d’Ihouchaltane (Oulsalta) sur la carte IGN 1960 (feuille Sebba) au point
                           de coordonnées 13° 55´ 54˝ N ; 00° 28´ 21˝ E ;
                         — de ce point, la frontière suit la boucle formée par la rivière à l’ouest
                           jusqu’au point de coordonnées 13° 55´ 32˝ N ; 00° 27´ 07˝ E, passe par
                           un point situé sur la route Sidibébé‑Kalsatouma au point de coordon-
                           nées 13° 52´ 32,8˝ N ; 00° 28´ 13,5˝ E ; de ce point, elle rejoint la ligne
                           IGN au point de coordonnées 13° 53´ 24˝ N ; 00° 29´ 58˝ E qu’elle suit
                           jusqu’au moment où les croisillons deviennent discontinus au point de
                           coordonnées 13° 52´ 04˝ N ; 00° 31´ 00˝ E ;
                         — la limite revient ensuite au sud jusqu’au point de coordonnées
                           13° 48´ 55˝ N ; 00° 30´ 23˝ E situé sous le bras de rivière à l’ouest de
                           Komanti ; passe par un point au sud‑ouest de Ouro Toupé (Kamanti)
                           de coordonnées 13° 46´ 31˝ N ; 00° 30´ 27˝ E ; puis au nord de Ouro Sabou
                           sur le bras de rivière affluent du Tyekol Dyongoytol dont les coordon-
                           nées sont : 13° 46´ 18˝ N ; 00° 32´ 47˝ E. La frontière suit ensuite cet
                           affluent jusqu’à sa confluence avec le Tyekol Dyongoytol au point de
                           coordonnées 13° 46´ 51˝ N ; 00° 35´ 53˝ E ; de là, la ligne IGN 1960
                           jusqu’à la hauteur de Bangaré (Niger) sur la rivière Folko au point de
                           coordonnées 13° 46´ 22,5˝ N ; 00° 37´ 25,9˝ E ;

                         — de ce point, la frontière suit le cours de la ligne IGN passant par les
                           cours d’eau là où il y a absence de croisillons, entre Kolangoldagabé
                           (Burkina Faso) (coordonnées 13° 43´ 52,3˝ N ; 00° 36´ 14,5˝ E) et Lol-
                           nando (Niger) (coordonnées 13° 43´ 50,3˝ N ; 00° 36´ 49,0˝ E). La ligne
                           laisse les lieux‑dits de Kolnangol Nore Ole au Niger, de Gourel Manma
                           au Burkina Faso, et de Pate Bolga au Niger ;
                         — la frontière suit ensuite la ligne IGN 1960 (feuille Sebba) jusqu’au point
                           de coordonnées 13° 37´ 20˝ N ; 00° 50´ 47˝ E pour atteindre le point de
                           coordonnées 13° 34´ 47˝ N ; 00° 58´ 20˝ E, laissant au Burkina Faso le
                           site actuel de Hérou Bouléba et au Niger celui de Hérou Boularé ;

                         — de là, la ligne IGN en comblant par des segments de droite les inter­
                           ruptions entre segments continus jusqu’au point triple des anciennes
                           limites des cercles de Say, Tillabéry et Dori (coordonnées 13° 29´ 08˝ N ;
                           01° 01´ 00˝ E) ;
                         — de ce point, la frontière suit une ligne droite jusqu’au point de coordon-
                           nées 13° 04´ 52˝ N ; 00° 55´ 47˝ E, puis de ce point une ligne droite pas-
                           sant par un point situé à 4 kilomètres au sud‑ouest de Dogona de
                           coordonnées 13° 01´ 44˝ N ; 01° 00´ 25˝ E pour atteindre ensuite le

                    16




6 CIJ1042.indb 68                                                                                         8/04/14 08:34

                    57 	                   différend frontalier (arrêt)

                             poteau frontière aux coordonnées 12° 37´ 55,7˝ N ; 01° 34´ 40,7˝ E, et
                             enfin de là le point fixé par accord entre les Parties dont les coordonnées
                             sont les suivantes : 12° 36´ 18˝ N ; 01° 52´ 07˝ E. »
                    dans le contre‑mémoire :
                           « La République du Niger prie la Cour de dire et juger que la frontière
                         entre la République du Niger et le Burkina Faso suit le tracé suivant :

                            Dans le secteur de Téra :
                         — partant de la borne astronomique de Tong‑Tong (coordonnées :
                           14° 25´ 04˝ N ; 00° 12´ 47˝ E) ;
                         — de ce point : un segment de droite jusqu’à la borne de Vibourié (coor-
                           données : 14° 21´ 44˝ N ; 00° 16´ 25˝ E) ;
                         — de ce point : un segment de droite jusqu’à la borne astronomique de Tao
                           (coordonnées : 14° 03´ 02,2˝ N ; 00° 22´ 52,1˝ E) ;
                         — de ce point, la frontière suit la ligne IGN 1960 (feuille Téra) jusqu’au
                           point de coordonnées 14° 01´ 55˝ N ; 00° 24´ 11˝ E ;
                         — de ce point, elle rejoint en ligne droite le point frontière sur la nouvelle
                           route Téra‑Dori (coordonnées : 14° 00´ 04,2˝ N ; 00° 24´ 16,3˝ E) (à
                           l’ouest de Petelkolé) ;
                         — de ce point, elle rejoint en ligne droite le point de coordonnées
                           13° 59´ 03˝ N ; 00° 25´ 12˝ E ; et atteint la ligne IGN (au point de coor-
                           données 13° 58´ 38,9˝ N ; 00° 26´ 03,5˝ E), qu’elle suit jusqu’au moment
                           où les croisillons deviennent discontinus au nord d’Ihouchaltane (Oul-
                           salta sur la carte IGN 1960, feuille Sebba) au point de coordonnées
                           13° 55´ 54˝ N ; 00° 28´ 21˝ E ;
                         — de ce point, la frontière contourne Ihouchaltane (Oulsalta) en passant
                           par les points de coordonnées 13° 54´ 42˝ N ; 00° 26´ 53,3˝ E, puis
                           13° 53´ 30˝ N ; 00° 28´ 07˝ E ;
                         — de ce dernier point, elle rejoint la ligne IGN (au point de coordonnées
                           13° 53´ 24˝ N ; 00° 29´ 58˝ E), qu’elle suit jusqu’au point triple des
                           anciennes limites des cercles de Say, Tillabéry et Dori (coordonnées
                           13° 29´ 08˝ N ; 01° 01´ 00˝ E).
                            Là où le tracé de la ligne IGN présente des interruptions, ces dernières
                         seront comblées par des segments de droite ou, lorsqu’il y a des cours
                         d’eau, en en suivant le lit.
                            Dans le secteur de Say :
                         — partant du point triple des anciennes limites des cercles de Say, Tillabéry
                              et Dori (coordonnées 13° 29´ 08˝ N ; 01° 01´ 00˝ E), la frontière suit une
                              ligne droite jusqu’au point de coordonnées 13° 04´ 52˝ N ; 00° 55´ 47˝ E
                              (coupure de la Sirba à hauteur du parallèle de Say), puis de ce point une
                              ligne droite passant par un point situé à 4 kilomètres au sud‑ouest de
                              Dogona de coordonnées 13° 01´ 44˝ N ; 01° 00´ 25˝ E pour atteindre
                              ensuite le poteau frontière aux coordonnées 12° 37´ 55,7˝ N ;
                              01° 34´ 40,7˝ E, et enfin de là le point fixé par accord entre les Parties
                              dont les coordonnées sont les suivantes : 12° 36´ 18˝ N ; 01° 52´ 07˝ E. »
                              
                      10. A l’audience, les conclusions finales ci‑après ont été présentées par les
                    Parties :

                    17




6 CIJ1042.indb 70                                                                                          8/04/14 08:34

                    58 	                   différend frontalier (arrêt)

                    Au nom du Gouvernement du Burkina Faso,
                    à l’audience du 15 octobre 2012 :
                      Les conclusions lues à l’audience étaient identiques à celles présentées par le
                    Burkina Faso dans ses écritures.
                    Au nom du Gouvernement du Niger,
                    à l’audience du 17 octobre 2012 :
                       Les conclusions lues à l’audience étaient identiques à celles présentées par le
                    Niger dans son contre‑mémoire, à l’exception du paragraphe ci‑après qui a été
                    ajouté :
                            « Conformément à l’article 7, paragraphe 4, du compromis, le Niger prie
                         également la Cour de désigner dans son arrêt trois experts qui assisteront
                         nos deux pays, en tant que de besoin, aux fins de la démarcation de la fron-
                         tière commune. »

                                                             *
                                                         *       *


                                      I. Le contexte historique et factuel

                       11. La Cour commencera par décrire brièvement le contexte historique
                    et factuel de la présente affaire.
                       12. Le différend frontalier entre les Parties s’inscrit dans un contexte
                    historique marqué par l’accession à l’indépendance des pays qui rele-
                    vaient autrefois de l’Afrique occidentale française. Dès le début du siècle
                    et jusqu’à l’entrée en vigueur de la Constitution française du 27 octobre
                    1946, l’Afrique occidentale française a été dotée d’une organisation admi-
                    nistrative territoriale centralisée. Placée sous l’autorité d’un gouverneur
                    général, elle était divisée en colonies dont la création et la suppression
                    étaient du ressort du pouvoir exécutif de la République française ; à la tête
                    de chaque colonie se trouvait un « gouverneur des colonies » portant le
                    titre de « lieutenant‑­gouverneur ». Les colonies étaient elles‑mêmes consti-
                    tuées de circonscriptions de base appelées cercles, lesquels étaient admi-
                    nistrés par des commandants de cercle ; la création et la suppression des
                    cercles relevaient exclusivement du gouverneur général, qui en fixait
                    l’étendue globale. Chaque cercle était à son tour composé de subdivisions
                    administrées par des chefs de subdivision. Enfin, les subdivisions compre-
                    naient des cantons, regroupant plusieurs villages. La création et la sup-
                    pression de subdivisions et de cantons à l’intérieur d’un cercle déterminé
                    étaient de la compétence du lieutenant‑gouverneur de la colonie dont ce
                    cercle faisait partie (voir Différend frontalier (Burkina Faso/République du
                    Mali), arrêt, C.I.J. Recueil 1986, p. 569, par. 31).
                       13. Par un décret en date du 18 octobre 1904 visant à réorganiser
                    l’administration de l’Afrique occidentale française, le président de la
                    ­
                    République française créa la colonie du Haut‑Sénégal et Niger. Cette
                    nouvelle colonie était composée de cercles d’administration civile ainsi

                    18




6 CIJ1042.indb 72                                                                                        8/04/14 08:34

                    59 	                        différend frontalier (arrêt)

                    que d’une zone sous administration militaire, le « territoire militaire du
                    Niger ».
                        14. Par un arrêté du gouverneur général de l’Afrique occidentale fran-
                    çaise en date du 21 juin 1909, le cercle de Dori, qui faisait partie du terri-
                    toire militaire du Niger, fut incorporé au territoire civil du Haut‑Sénégal
                    et Niger. Par un arrêté en date du 22 juin 1910, la région de Tombouctou
                    ainsi qu’une partie des cercles de Gao, Tillabéry 1 et Djerma, qui dépen-
                    daient également du territoire militaire du Niger, furent rattachés au
                    ­territoire civil du Haut‑Sénégal et Niger pour former les cercles de Tom-
                     bouctou (sédentaire et nomade), Gourma et Say. Les cantons de Tillabéry
                     situés sur la rive droite du fleuve Niger furent par ailleurs incorporés au
                     cercle de Dori.
                        15. Le 7 septembre 1911, le président de la République française prit
                     un nouveau décret qui eut pour effet de détacher le territoire militaire du
                     Niger de la colonie du Haut‑Sénégal et Niger et de l’ériger en subdivision
                     administrative distincte relevant du gouverneur général de l’Afrique
                     occidentale française.
                        16. En application d’un décret du président de la République française
                     en date du 1er mars 1919, les cercles de Gaoua, Bobo‑Dioulasso, Dédou-
                     gou, Ouagadougou, Dori, Say et Fada N’Gourma, qui faisaient
                     jusqu’alors partie du Haut‑Sénégal et Niger, furent regroupés pour for-
                     mer une colonie distincte, baptisée Haute‑Volta.
                        17. Par un décret du président de la République française en date du
                     4 décembre 1920, le territoire militaire du Niger fut transformé, avec effet
                     au 1er janvier 1921, en territoire du Niger, avant de devenir une colonie
                    autonome en application d’un décret du 13 octobre 1922.
                        18. Par un décret du président de la République française en date du
                    28 décembre 1926, certains territoires qui faisaient partie de la colonie de
                    la Haute‑Volta, à savoir « [l]e cercle de Say, à l’exception du canton Gour-
                     mantché‑de‑Botou », ainsi que « [l]es cantons du cercle de Dori, qui rele-
                     vaient autrefois du territoire militaire du Niger, dans la région de Téra et
                     de Yatacala, et qui [avaient] été détachés [de celui‑ci] par l’arrêté du gou-
                     verneur général du 22 juin 1910 » (voir paragraphe 14 ci‑dessus), furent
                     rattachés à la colonie du Niger. Le décret prévoyait également qu’un
                     arrêté du gouverneur général « déterminerait le tracé de la limite des deux
                     colonies dans cette région ».
                        19. Le 31 août 1927, le gouverneur général par intérim de
                     l’Afrique occidentale française prit un arrêté ayant pour objet de « fix[er]
                     les limites des colonies de la Haute‑Volta et du Niger ». Le texte de cet
                     arrêté était rédigé comme suit :
                                                         « Article premier
                               Les limites des colonies du Niger et de la Haute‑Volta sont déter-
                             minées désormais comme suit :


                         1   Egalement dénommé par les Parties Tillabéri.

                    19




6 CIJ1042.indb 74                                                                                    8/04/14 08:34

                    60 	                  différend frontalier (arrêt)

                         1. Limites entre le cercle de Tillabéry et la Haute‑Volta :
                                Cette limite est déterminée au nord par la limite actuelle avec le
                            Soudan (cercle de Gao) jusqu’à la hauteur de N’Gourma, à l’ouest
                            par une ligne passant au gué de Kabia, mont de Darouskoy, mont
                            de Balébanguia, à l’ouest des ruines du village de Tokébangou,
                            mont de Doumafondé, qui s’infléchit ensuite vers le sud‑est
                            ­laissant à l’est les ruines Tong‑Tong pour descendre dans une
                             direction nord‑sud en coupant la piste automobile de Téra à Dori,
                             à l’ouest de la mare d’Ossolo pour aller rejoindre ensuite la
                             rivière Sirba (limite du cercle de Say) aux environs et au sud de
                             Boulkalo.
                         2. Limites entre le cercle de Say et la Haute‑Volta :
                              Sont exceptés de cette limite les villages du canton de Botou.
                              Au nord et à l’est par la limite actuelle avec le Niger (cercle de
                            Niamey), de Sorbohaoussa à l’embouchure de la Mékrou.

                               Au nord‑ouest par la rivière Sirba depuis son embouchure
                            jusqu’au village de Bossébangou. A partir de ce point un saillant,
                            comprenant sur la rive gauche de la Sirba les villages de Alfassi,
                            Kouro, Takalan, Tankouro.
                               Au sud‑ouest une ligne partant approximativement de la Sirba
                            à hauteur du parallèle de Say pour aboutir à la Mékrou.
                               Au sud‑est, par la Mékrou de ce point jusqu’à son confluent
                            avec le Niger.
                         3. Limites du canton de Botou :
                               A l’ouest : limite extrême matérialisée par l’intersection de la
                            route de Fada‑Say avec l’ancienne limite des deux cercles et le
                            marigot Tiéguelofonou. Ce point est situé à 1200 mètres ouest du
                            village de Tchenguiliba.
                               De ce point la limite remonte vers le nord suivant une direction
                            rectiligne et sensiblement orientée S.‑S.-O. N.-N.‑E.
                               Elle passe à environ deux kilomètres O. du village de Bernioueli
                            et se termine au nord à environ deux kilomètres sud du village de
                            Vendou Mama au sommet de l’éperon le plus au Nord du massif
                            de Héni‑Djoari (Gourma) ou montagne des Chacals.
                               Au nord : cette limite est sensiblement orientée ouest‑est. Elle
                            passe à un kilomètre sud du mont Tambado Djoaga, suit le cours
                            du marigot de Dantiabonga, passe au sud de Dantiandou, longe
                            les monts Yoga Djoaga jusqu’au confluent des marigots de Dan-
                            tiabouga et Diamoungou, continue sur ce dernier jusqu’au
                            confluent des marigots de Diamoungou et de Boulelfonou à envi-
                            ron cinq kilomètres au Nord de ce dernier village.
                               Au nord‑est : la limite suit les crêtes des monts Djoapienga
                            jusqu’à la source du marigot de Boulelfonou, remonte la pente

                    20




6 CIJ1042.indb 76                                                                                    8/04/14 08:34

                    61 	                  différend frontalier (arrêt)

                            nord du massif de Tounga Djoaga et se termine au point dit
                            ­Niobo‑Farou (mare aux Caïmans), sorte de large cuvette que tra-
                            verse en saison sèche le chemin de Botou à Fombonou.

                               A l’est : la limite suit les crêtes est du massif de Tounga Djoaga
                            et se dirige vers la Tapoa suivant une direction exactement
                            nord‑sud. Elle passe à environ cinq kilomètres est du village de
                            Royori [sic] (village de culture assez étendu) et rejoint la Tapoa
                            en un point qu’il n’est pas possible de définir exactement.
                               Au sud‑est et au sud : la limite suit le cours de la Tapoa, qu’elle
                            remonte jusqu’au point où elle rencontre l’ancienne limite des
                            cercles de Fada et de Say.
                               Ce point extrême ne peut être défini, la région sud de Botou
                            étant absolument déserte et presque inconnue.
                                                        Article 2
                           Les lieutenants‑gouverneurs de la Haute‑Volta et du Niger sont
                         chargés de l’exécution du présent arrêté, qui sera enregistré, publié et
                         communiqué partout où besoin sera. »
                       20. L’arrêté fit l’objet d’un erratum daté du 5 octobre 1927, qui était
                    libellé comme suit :
                           « L’article premier de l’arrêté du 31 août 1927 fixant les limites des
                         colonies du Niger et de la Haute‑Volta, publié au Journal officiel
                         de l’Afrique occidentale française no 1201, du 24 septembre 1927,
                         page 638, doit se lire comme suit :
                                                     Article premier
                           Les limites des colonies du Niger et de la Haute‑Volta sont déter-
                         minées comme suit :
                            Une ligne partant des hauteurs de N’Gouma, passant au gué de
                         Kabia (point astronomique), au mont d’Arounskoye, au mont
                         de Balébanguia, à l’ouest des ruines du village de Tokebangou, au
                         mont de Doumafende et à la borne astronomique de Tong‑Tong ;
                         cette ligne s’infléchit ensuite vers le sud‑est pour couper la piste auto-
                         mobile de Téra à Dori à la borne astronomique de Tao, située à
                         l’ouest de la mare d’Ossolo, et atteindre la rivière Sirba à Bosséban-
                         gou. Elle remonte presque aussitôt vers le nord‑ouest, laissant au
                         Niger, sur la rive gauche de cette rivière, un saillant comprenant les
                         villages de Alfassi, Kouro, Tokalan, Tankouro ; puis, revenant au
                         sud, elle coupe de nouveau la Sirba à hauteur du parallèle de Say.
                            De ce point la frontière, suivant une direction est‑sud‑est, se pro-
                         longe en ligne droite jusqu’à un point situé à 1200 mètres ouest du
                         village de Tchenguiliba.
                            De ce point, elle remonte suivant une direction rectiligne sensible-
                         ment orientée S.-S.‑O. N.-N.‑E. ; elle passe à environ deux kilomètres
                         à l’ouest du village de Birniouoli pour atteindre, à environ deux kilo-

                    21




6 CIJ1042.indb 78                                                                                     8/04/14 08:34

                    62 	                 différend frontalier (arrêt)

                         mètres au sud du sud du village de Vendou Mama, le sommet de
                         l’éperon le plus au nord du massif de Heni‑Djouri (Gourma) ou
                         montagne des Chacals.
                            S’orientant ensuite d’ouest en est, elle passe à un kilomètre au sud
                         du mont Tambado Djoaga, suit le cours du marigot de Dantiabonga,
                         passe au sud de Dantiandou, longe les monts Yoga Djoaga jusqu’au
                         confluent des marigots de Dantiabouga et de Diamongou, longe ce
                         dernier jusqu’au confluent des marigots de Dialongou et de Boulelfo-
                         nou à environ cinq kilomètres au nord de ce dernier village.

                            De ce point la limite suit les crêtes des monts Djoapionga jusqu’à
                         la source du marigot de Boulolfonou, remonte la pente nord du mas-
                         sif de Tounga et Djoaga [et] se termine au point dit Niobo‑Farou
                         (mare aux Caïmans), sorte de large cuvette que traverse en saison
                         sèche le chemin de Botou à Fombonou.

                            Elle est ensuite déterminée par les crêtes est du massif de Tounga
                         Djoaga, puis elle se dirige vers la Tapoa suivant une direction exac-
                         tement nord‑sud. Elle passe à environ cinq kilomètres à l’est du village
                         de Kogori et rejoint la Tapoa à quatre kilomètres environ au sud du
                         village précité.
                            Elle remonte ensuite le cours de la Tapoa jusqu’au point où elle
                         rencontre l’ancienne limite des cercles de Fada et de Say, qu’elle suit
                         jusqu’à son intersection avec le cours de la Mékrou. »
                        21. Par un décret du président de la République française en date du
                    5 septembre 1932, la colonie de la Haute‑Volta fut dissoute, et son terri-
                    toire réparti entre les colonies du Niger, du Soudan français et de la Côte
                    d’Ivoire. Par la suite, la colonie de la Haute‑Volta fut reconstituée dans
                    ses limites de 1932 par la loi no 47‑1707 du 4 septembre 1947, qui abro-
                    geait le décret du 5 septembre 1932.
                        22. En 1958, les colonies de la Haute‑Volta et du Niger devinrent, res-
                    pectivement, la République de Haute‑Volta et la République du Niger,
                    toutes deux étant membres de la « Communauté » établie par la Constitu-
                    tion française de 1958. Le Niger accéda à l’indépendance le 3 août 1960 et
                    la Haute‑Volta, le 5 août 1960. Le 4 août 1984, cette dernière prit le nom
                    de Burkina Faso.
                        23. A la suite de leur accession à l’indépendance, les deux Etats
                    conclurent le protocole d’accord du 23 juin 1964 concernant la délimita-
                    tion de leur frontière commune, aux termes duquel il fut convenu que les
                    documents de base à retenir à cette fin seraient l’arrêté de 1927, tel que
                    précisé par son erratum de la même année, et la carte au 1/200 000 éta-
                    blie par l’Institut géographique national de France en 1960 (ci‑après la
                    « carte IGN » ou la « carte de 1960 »). Le protocole d’accord établit par
                    ailleurs une commission paritaire pour matérialiser la frontière sur le
                    ­terrain. Ladite commission ne parvint toutefois pas à accomplir cette
                     tâche.

                    22




6 CIJ1042.indb 80                                                                                   8/04/14 08:34

                    63 	                    différend frontalier (arrêt)

                       24. Le processus de négociation entre les deux Etats quant au tracé de
                    leur frontière commune fut relancé au milieu des années 1980, ce qui
                    conduisit à la conclusion de l’accord du 28 mars 1987 (enregistré aux
                    Nations Unies par le Burkina Faso le 7 octobre 2010, sous le numéro d’en-
                    registrement I-47964), complété par un protocole d’accord du même jour
                    (enregistré aux Nations Unies par le Burkina Faso le 7 octobre 2010, sous
                    le numéro d’enregistrement I-47965). Aux termes de l’article premier du
                    protocole d’accord de 1987, la frontière entre les deux Etats devait « suivre
                    le tracé » décrit dans l’arrêté, tel que précisé par son erratum (voir para-
                    graphe 64 ci‑après). L’article 2 — commun à l’accord et au protocole d’ac-
                    cord — prévoyait en outre que cette frontière « sera[it] matérialisée par des
                    bornes frontières », conformément au tracé décrit par l’arrêté, précisé par
                    son erratum. Cette deuxième disposition, afférente à la démarcation, pré-
                    cisait également que, « [e]n cas d’insuffisance de l’arrêté et de son erratum,
                    le tracé sera[it] celui figurant sur la [carte IGN] et/ou tout autre document
                    pertinent, accepté d’[un commun] accord [par les] Parties ».
                       25. Par ailleurs, le protocole d’accord de 1987 institua une commission
                    technique mixte d’abornement de la frontière (ci‑après la « commission
                    technique mixte ») ainsi qu’un fonds, et régla certaines questions relatives
                    aux droits des populations affectées par les opérations de démarcation.
                    La commission technique mixte commença ses travaux en mai 1987 et
                    constitua, en mars 1988, une équipe composée de quarante‑deux experts
                    issus des deux Etats et chargée de conduire des travaux topographiques
                    sur le terrain. En septembre 1988, la commission technique mixte se réu-
                    nit à Niamey pour procéder au report, sur une carte, du tracé résultant
                    des travaux de reconnaissance effectués sur le terrain par ladite équipe
                    d’experts. Les Parties divergent sur les résultats de cette réunion. Le Bur-
                    kina Faso considère que le procès‑verbal établit un « tracé consensuel »
                    qui a ultérieurement fait l’objet d’une remise en question de la part du
                    Niger au motif qu’il aurait été contraire à l’arrêté et à l’erratum. Le Niger,
                    pour sa part, soutient que, si les Parties se sont, à différents moments,
                    entendues sur des propositions de tracé de la frontière litigieuse, elles ne
                    se sont jamais accordées sur un « tracé consensuel ». Au surplus, le Niger
                    prétend que la proposition de tracé provisoire de 1988 n’a jamais été for-
                    malisée dans un instrument juridique contraignant.
                       26. Au terme d’une rencontre ministérielle de concertation et de travail
                    tenue en mai 1991, le ministre de l’intérieur du Niger et le ministre de
                    l’administration territoriale du Burkina Faso publièrent un communiqué
                    conjoint daté du 16 mai 1991, dans lequel était indiqué ce qui suit :
                         « 1. De la borne astronomique de Tong‑Tong à la rivière Sirba à Bos-
                              sébangou en passant par la borne astronomique de Tao, la fron-
                              tière est constituée par des segments de droite[s].
                           2. De la rivière Sirba à Bossébangou à la rivière Mékrou, il a été
                              adopté le tracé de la frontière tel qu’[il] figure sur la [carte IGN]. »
                              

                    23




6 CIJ1042.indb 82                                                                                        8/04/14 08:34

                    64 	                             différend frontalier (arrêt)

                       27. Lors d’une réunion de la commission technique mixte, tenue du 2
                    au 4 novembre 1994, le Niger remit cependant en cause la solution énon-
                    cée dans le communiqué conjoint, au motif qu’elle n’était pas conforme
                    aux prévisions des articles 1 et 2 du protocole d’accord de 1987. Le Bur-
                    kina Faso a contesté, au cours de la même réunion, le point de vue du
                    Niger. Par la suite, le texte du communiqué conjoint ne fut pas soumis à
                    la procédure de ratification requise par l’article 7 de l’accord de 1987.
                       28. Lors de sa quatrième session ordinaire, tenue en juillet 2001, la
                    commission technique mixte parvint entre autres aux conclusions sui-
                    vantes :
                         « 1) Des hauteurs de N’Gouma à la borne astronomique de Tong‑­
                                Tong, la frontière a été définie sans ambiguïté à l’exception des
                                ruines de Tokébangou à l’ouest desquelles passe la ligne frontière.
                                Ces ruines n’ont pas été identifiées au moment de la reconnais-
                                sance du tracé.
                           �����������������������������������������������������������������������������������������������������������������
                           2) De Tchenguiliba à la rivière Mékrou, la frontière a été définie sans
                                ambiguïté sous réserve de vérifier la position du village de Kogori
                                par l’équipe de reconnaissance.
                           3) De la borne astronomique de Tong‑Tong à la rivière Sirba à Bos-
                                sébangou, l’expression « cette ligne s’infléchit ensuite vers le sud‑est
                                pour couper la piste automobile de Téra à Dori à la borne astro-
                                nomique de Tao, située à l’ouest de la mare d’Ossolo, et atteindre
                                la rivière Sirba à Bossébangou » a donné lieu à deux interpréta-
                                tions :
                                a) la frontière est constituée par deux (2) segments de droite :
                                      — de la borne astronomique de Tong‑Tong à la borne astro-
                                            nomique de Tao ;
                                      — de la borne astronomique de Tao à la rivière Sirba à Bos-
                                            sébangou.
                                b) la frontière est constituée par une ligne courbe partant de la
                                      borne astronomique de Tong‑Tong, passant par celle de Tao
                                      et aboutissant à la rivière Sirba à Bossébangou.
                           �����������������������������������������������������������������������������������������������������������������
                           4) De Bossébangou à Tchenguiliba, la commission a constaté des
                                difficultés d’interprétation liées à la non‑identification des villages
                                cités dans l’erratum et à la compréhension du point où la ligne
                                frontière coupe de nouveau la Sirba à hauteur du parallèle de Say.
                                L’équipe technique de reconnaissance se rendra également dans la
                                zone pour identifier ces villages ou leurs sites de 1927. Il s’agit des
                                villages d’Alfassi, Kouro, Tokalan et Tankouro. »
                      29. La commission technique mixte décida en conséquence de consti-
                    tuer une équipe de reconnaissance afin, notamment, de localiser sur le ter-
                    rain les ruines du village de Tokébangou, ainsi que les villages de Kouro,

                    24




6 CIJ1042.indb 84                                                                                                                               8/04/14 08:34

                    65 	                  différend frontalier (arrêt)

                    d’Alfassi, de Tokalan, de Tankouro et de Kogori. Cette décision ne fut
                    cependant jamais mise en œuvre, et les divergences de vues persistèrent
                    quant au tracé de la frontière entre la borne astronomique de Tong‑Tong
                    et un point situé à 1200 mètres à l’ouest du village de Tchenguiliba (dési-
                    gné dans le compromis comme le « début de la boucle de Botou »).
                       30. Lors d’une réunion tenue le 24 février 2009, les Gouvernements du
                    Burkina Faso et du Niger signèrent le compromis par lequel ils enten-
                    daient saisir la Cour de leur différend (voir paragraphe 1 ci‑dessus).
                       31. Entre le 23 juin et le 3 juillet 2009, des experts des deux pays
                    conduisirent une mission conjointe de relevé des coordonnées des bornes
                    construites sur la frontière entre le Burkina Faso et le Niger dans le sec-
                    teur allant du mont N’Gouma à la borne astronomique de Tong‑Tong et
                    dans celui allant du début de la boucle de Botou jusqu’à la rivière Mékrou.
                    Les résultats furent consignés dans un procès‑verbal signé le 3 juillet 2009.
                    En octobre 2009 fut menée une seconde mission conjointe aux fins de
                    déterminer les coordonnées des points qui n’avaient pas encore été bornés
                    dans les deux secteurs susmentionnés, à savoir le point d’intersection
                    entre le cours de la Tapoa et l’ancienne limite des cercles de Fada et de
                    Say, et le point d’intersection entre ladite limite et le cours de la Mékrou.
                    Les résultats de cette seconde mission firent l’objet d’un procès‑verbal
                    signé le 15 octobre 2009.
                       32. Dans une lettre du 29 octobre 2009, le ministre par intérim des
                    affaires étrangères et de la coopération régionale du Burkina Faso pro-
                    posa à son homologue nigérienne de considérer ces deux procès‑verbaux
                    comme représentant l’entente entre les deux gouvernements au sens de
                    l’article 2 du compromis. La ministre nigérienne répondit par une lettre
                    datée du 2 novembre 2009 dans laquelle elle confirmait « l’accord du
                    Gouvernement nigérien avec cette proposition », de sorte que la lettre
                    susvisée du ministre burkinabé et la sienne « constitu[ai]ent un accord
                    consacrant l’entente du Burkina Faso et de la République du Niger sur
                    les secteurs délimités de la frontière entre les deux pays ». Le Niger a effec-
                    tué la procédure interne visant à permettre la ratification de l’échange de
                    lettres, en a informé le Burkina Faso par une lettre de son ministre des
                    affaires étrangères en date du 13 février 2012 et a proposé que l’échange
                    des instruments de ratification ait lieu le plus tôt possible.


                       33. En ce qui concerne le compromis, le protocole d’échange des ins-
                    truments de sa ratification fut signé par les représentants des deux gou-
                    vernements le 20 novembre 2009. Le compromis lui‑même, entré en
                    vigueur le même jour, fut notifié à la Cour le 20 juillet 2010. Il était
                    accompagné de l’échange de lettres susmentionné des 29 octobre et
                    2 novembre 2009 sous l’intitulé « Echange de notes consacrant l’entente
                    des parties sur les secteurs délimités de la frontière » (voir paragraphe 1
                    ci‑dessus).

                                                          *
                    25




6 CIJ1042.indb 86                                                                                     8/04/14 08:34

                    66 	                  différend frontalier (arrêt)

                      34. Les Parties demandent à la Cour de régler le différend qui les
                    oppose au sujet du tracé de leur frontière commune entre la borne astro-
                    nomique de Tong‑Tong et le début de la boucle de Botou, sur la base du
                    point 1 de l’article 2 du compromis (voir paragraphe 2 ci‑dessus) (voir
                    croquis no 1, p. 67). La Cour examinera ce différend dans la section III du
                    présent arrêt. Auparavant, elle se penchera, dans la section II ci‑après,
                    sur la demande que lui présente le Burkina Faso, sur la base du point 2
                    de l’article 2 du compromis, au sujet des deux secteurs déjà abornés
                    de la frontière, ceux qui se trouvent au nord de la borne astronomique
                    de Tong‑Tong et au sud du début de la boucle de Botou (voir croquis
                    no 1).


                                 II. La demande relative aux deux secteurs
                            allant, au nord, des hauteurs de N’Gouma à la borne
                              astronomique de Tong‑Tong et, au sud, du début
                                 de la boucle de Botou à la rivière Mékrou

                                         A. La demande du Burkina Faso
                       35. Aux points 1 et 3 de ses conclusions finales, le Burkina Faso
                    demande à la Cour de dire et juger que sa frontière avec le Niger suit,
                    pour le secteur situé entre les hauteurs de N’Gouma et la borne astrono-
                    mique de Tong‑Tong, et pour celui situé entre le début de la boucle de
                    Botou et la rivière Mékrou, un tracé constitué par des lignes reliant des
                    points dont il indique les coordonnées (voir au paragraphe 10 ci‑dessus le
                    texte des conclusions finales du Burkina Faso).
                       36. En présentant cette demande, le Burkina Faso ne prétend pas qu’il
                    existerait encore, à l’heure actuelle, un différend entre lui‑même et le Niger
                    concernant ces deux secteurs de leur frontière commune. Il reconnaît que
                    la commission technique mixte, instituée par le protocole d’accord de 1987,
                    est parvenue en 2001 à des conclusions acceptées par les deux Parties en ce
                    qui concerne les deux secteurs en cause, situés respectivement dans la par-
                    tie nord et dans la partie sud de leur frontière commune. Les coordonnées
                    des points que le Burkina Faso demande à la Cour de retenir pour tracer
                    la ligne frontière dans ces deux secteurs correspondent à celles qui ont été
                    relevées en 2009 par la mission conjointe désignée par les deux Etats et
                    chargée de procéder aux relevés sur la base des travaux de la commission
                    technique mixte relatifs aux secteurs en cause.
                       37. Le Burkina Faso prie néanmoins la Cour d’incorporer dans le dis-
                    positif de son arrêt le tracé de la frontière commune dans les deux sec-
                    teurs au sujet desquels les Parties se sont entendues, de telle sorte que ce
                    tracé soit revêtu de l’autorité de la chose jugée. Ainsi, selon le Bur-
                    kina Faso, les deux Parties seront indiscutablement liées conformément à
                    leur entente concernant ces deux secteurs, de la même manière qu’elles
                    seront liées à l’égard du tracé de la frontière que déterminera la Cour en
                    ce qui concerne le secteur au sujet duquel il subsiste un différend.

                    26




6 CIJ1042.indb 88                                                                                    8/04/14 08:34

                          67 	                                       différend frontalier (arrêt)
                                                                                         Croquis n°1:
                                      PRÉTENTIONS DES PARTIES ET LIGNE FIGURANT SUR LA CARTE IGN DE 1960
                                                   Ce croquis a été établi à seule fin d’illustration
                       0º 00’




                                                    0º 30’




                                                                       1º 00’




                                                                                                 1º 30’




                                                                                                                                               2º 00’




                                                                                                                                                                            2º 30’




                                                                                                                                                                                              3º 00’
                                                                                                                    secteurs abornés de la frontière
                                    M A L I                                                                         ligne revendiquée par le Burkina Faso
                                                                                                                    ligne revendiquée par le Niger
             15º 00’                                                                                                ligne figurant sur la carte IGN de 1960                                       15º 00’
                                                                                                          SB : point où la frontière «attein[t] la rivière Sirba
                                        Mont N’Gouma
                                                                                                               à Bossébangou»
                                                                                                          P : point situé à 1200 mètres à l’ouest de Tchenguiliba
                                                                                                              marquant le début du boucle de Botou
                                                                                                                                 0             20        40        60         80      100km
             14º 30’                                                                                                                                 échelle précise à 13°30’ N                   14º 30’
                                        Borne astronomique de Tong-Tong                                                                             Datum et Ellipsoïde WGS 84


                                                                                                Tillabéri



                                                  Borne astronomique de Tao
             14º 00’        Piste automobile de               Téra                                          F                                                                                     14º 00’
                            Téra à Dori en 1927                                                                 le
                                                                                                                     u
                                                                                                                         v
                                                                                                                             e
                                                                      N I G E R                                                      N
                                                                                                                                         ig
                                                                                                                                              er
                                                                                                a




                                                                                                                                                         NIAMEY
                                                                                              rb




             13º 30’                                                                                                                                                                              13º 30’
                                                                                           Si




                                                                                         SB
                                                                                         Bossébangou
                                                                                    re
                                                                                iè
                                                                                v




                                                                                                                                                                  Say
                                                                            Ri




             13º 00’                                                                                                                                                                              13º 00’


                                 B U R K I N A
                                    F A S O
                                                                                                                                          P
             12º 30’                                                                                                                                                                              12º 30’



                                                                                                                                                                                     rou
                                                                                                                                                                            ék
                                                                                                                                                                        M




                                             Fada N’Gourma

             12º 00’                                                                                                                                                                              12º 00’
                                                                                                                                                                        e
                                                                                                                                                                        ièr
                                                                                                                                                                   iv
                                                                                                                                                                  R




             11º 30’                                                                                                                                                    B É N I N                 11º 30’




                                                                                                                                                                                                  11º 00’
                       0º 00’




                                                    0º 30’




                                                                       1º 00’




                                                                                                 1º 30’




                                                                                                                                               2º 00’




                                                                                                                                                                            2º 30’




                                                                                                                                                                                              3º 00’




                          27




6 CIJ1042.indb 90                                                                                                                                                                                       8/04/14 08:34

                    68 	                   différend frontalier (arrêt)

                       38. Pour fonder la compétence de la Cour en ce qui concerne les deux
                    secteurs déjà abornés d’un commun accord, le Burkina Faso s’appuie sur
                    le point 2 de l’article 2 du compromis, aux termes duquel la Cour est priée
                    de :
                         « 2. donner acte aux Parties de leur entente sur les résultats des tra-
                              vaux de la commission technique mixte d’abornement de la
                              ­frontière Burkina Faso‑Niger en ce qui concerne les secteurs sui-
                               vants :
                           a) le secteur allant des hauteurs de N’Gouma à la borne astrono-
                               mique de Tong‑Tong ;
                           b) le secteur allant du début de la boucle de Botou jusqu’à la rivière
                               Mékrou. »

                                               B. La position du Niger
                       39. Sans demander expressément à la Cour de rejeter la demande for-
                    mulée par le Burkina Faso aux points 1 et 3 de ses conclusions finales, le
                    Niger ne s’y associe pas.
                       Selon le Niger, puisqu’il existe déjà un accord entre les Parties concer-
                    nant les deux secteurs en cause, il serait inutile que la Cour incorpore
                    dans le dispositif de son arrêt une mention relative à ces secteurs. Le
                    Niger indique qu’il a accepté l’inclusion dans le compromis du point 2 de
                    l’article 2 par souci de parvenir à un accord permettant la saisine de la
                    Cour, et en raison de l’insistance sur ce point du Burkina Faso. Il est
                    cependant d’avis que la Cour devrait constater cette entente dans les
                    motifs de son arrêt et régler le seul différend subsistant entre les Parties,
                    celui qui est relatif à la portion de la frontière au sujet de laquelle la com-
                    mission technique mixte n’a pu conclure ses travaux avec succès et les
                    Parties, en conséquence, n’ont pu parvenir à s’entendre.

                       40. Aussi, dans ses conclusions finales, le Niger demande‑t‑il seulement à
                    la Cour de tracer la frontière entre les deux Etats dans la partie qui va de la
                    borne astronomique de Tong‑Tong au point que les deux Parties ont identi-
                    fié comme le « début de la boucle de Botou ». Les conclusions finales du
                    Niger correspondent ainsi, en réalité, au point 1 de l’article 2 du compromis.

                                              C. L’examen par la Cour
                       41. La Cour rappelle d’abord que, même lorsqu’elle est saisie sur la
                    base d’un compromis conclu entre les deux Etats qui se présentent devant
                    elle, elle est toujours appelée à statuer sur les conclusions finales des par-
                    ties telles qu’elles ont été formulées au terme de la procédure orale. Il n’y
                    a pas de différence à cet égard entre le cas où la Cour est saisie par voie
                    de requête unilatérale et celui où elle l’est en vertu d’un compromis.
                       42. Cependant, dans le cas où le compromis constitue la seule base de
                    compétence, il va de soi que toute demande formulée par une partie dans

                    28




6 CIJ1042.indb 92                                                                                     8/04/14 08:34

                    69 	                   différend frontalier (arrêt)

                    ses conclusions finales ne peut relever de la compétence de la Cour que si
                    elle demeure dans les limites définies par les dispositions du compromis,
                    ce qu’il appartient à la Cour de vérifier.
                       43. A cet égard, la Cour relève que la demande formulée aux points 1
                    et 3 des conclusions finales du Burkina Faso ne cadre pas exactement
                    avec les termes du compromis. Le Burkina Faso ne demande pas à la
                    Cour, en effet, de « donner acte aux Parties de leur entente » concernant la
                    délimitation de la frontière dans les deux secteurs concernés, mais plutôt
                    de délimiter elle‑même la frontière selon un tracé qui correspondrait aux
                    conclusions de la commission technique mixte auxquelles les deux Parties
                    ont donné leur accord. Quoique le résultat final soit en substance équiva-
                    lent pour ce qui est du tracé lui‑même, la demande du Burkina Faso n’est
                    pas de même nature que celle que prévoit le compromis dans son article 2,
                    point 2 : une chose est, en effet, de constater l’existence d’un accord entre
                    les parties et de leur en donner acte, autre chose est de s’approprier le
                    contenu de cet accord pour en faire la substance d’une décision de la
                    Cour elle‑même. Prise à la lettre, la demande du Burkina Faso pourrait
                    donc être rejetée comme excédant les limites de la compétence de la Cour
                    telles que définies par le compromis.
                       44. Il est vrai cependant que la Cour a le pouvoir d’interpréter les
                    conclusions finales des parties de manière à les maintenir, dans la mesure
                    du possible, dans les limites de sa compétence résultant du compromis.
                    En l’espèce, il serait possible d’interpréter les points 1 et 3 des conclusions
                    finales du Burkina Faso, sans s’arrêter à leur lettre même, comme tendant
                    en réalité à ce que la Cour donne acte aux Parties de leur entente. Ainsi
                    comprise, cette demande resterait dans les limites de la compétence que le
                    compromis a conférée à la Cour dans la présente affaire.

                       45. Toutefois, cela ne serait pas nécessairement suffisant pour que la
                    Cour puisse accueillir une telle demande. Encore faudrait‑il vérifier que
                    l’objet de celle‑ci se rattache à la fonction judiciaire de la Cour telle qu’elle
                    est définie par son Statut.
                       Ainsi que la Cour a déjà eu l’occasion de le dire dans un contexte diffé-
                    rent, mais en des termes ayant une portée générale :
                         « même si, une fois saisie, elle estime avoir compétence, la Cour n’est
                         pas toujours contrainte d’exercer cette compétence. Il y a des limita-
                         tions inhérentes à l’exercice de la fonction judiciaire dont la Cour, en
                         tant que tribunal, doit toujours tenir compte. Il peut ainsi y avoir
                         incompatibilité entre, d’un côté, les désirs d’un demandeur ou même
                         des deux parties à une instance et, de l’autre, le devoir de la Cour de
                         conserver son caractère judiciaire. C’est à la Cour elle‑même et non pas
                         aux parties qu’il appartient de veiller à l’intégrité de la fonction judi-
                         ciaire de la Cour. » (Cameroun septentrional (Cameroun c. Royaume-
                         Uni), exceptions préliminaires, arrêt, C.I.J. Recueil 1963, p. 29.)
                       46. Ces considérations sont parfaitement transposables à la présente
                    affaire, en dépit du fait que, à la différence de l’affaire du Cameroun sep­

                    29




6 CIJ1042.indb 94                                                                                       8/04/14 08:34

                    70 	                  différend frontalier (arrêt)

                    tentrional, la Cour a été saisie en vertu d’un compromis. Le compromis
                    permet aux parties de définir librement les limites de la compétence,
                    stricto sensu, qu’elles entendent conférer à la Cour. Il ne saurait leur per-
                    mettre de modifier les limites de la fonction judiciaire de la Cour : celles‑ci,
                    parce qu’elles sont définies par le Statut, ne sont pas à la disposition des
                    parties même d’accord entre elles, et s’imposent à elles comme elles s’im-
                    posent à la Cour elle‑même.
                       47. C’est à la lumière de ce qui précède que la Cour doit déterminer si
                    l’objet de la demande mentionnée au point 2 de l’article 2 du compromis
                    se rattache à la fonction judiciaire attribuée à la Cour par son Statut.
                       48. En matière contentieuse, la fonction de la Cour, telle qu’elle est
                    définie à l’article 38, paragraphe 1, du Statut, est de « régler conformé-
                    ment au droit international les différends qui lui sont soumis ». Il en
                    résulte que les demandes que les parties soumettent à la Cour ne doivent
                    pas seulement pouvoir se rattacher à une base de compétence valide, mais
                    doivent aussi toujours se rapporter à la fonction de règlement des diffé-
                    rends. Comme la Cour l’a déjà indiqué, également dans un contexte diffé-
                    rent de celui de la présente affaire :
                           « La Cour, comme organe juridictionnel, a pour tâche de résoudre
                         des différends existant entre Etats. L’existence d’un différend est
                         donc la condition première de l’exercice de sa fonction judiciaire. »
                         (Essais nucléaires (Australie c. France), arrêt, C.I.J. Recueil 1974,
                         p. 270‑271, par. 55 ; Essais nucléaires (Nouvelle‑Zélande c. France),
                         arrêt, C.I.J. Recueil 1974, p. 476, par. 58.)
                       49. C’est à la Cour qu’il appartient de constater objectivement l’exis-
                    tence d’un différend, sans être liée à cet égard par les affirmations des
                    parties (ibid., par. 55 et 58).
                       50. En l’espèce, la tâche de la Cour est d’autant plus aisée qu’aucune
                    des deux Parties ne prétend, et n’a jamais prétendu, qu’il subsistait entre
                    elles un différend relativement à la délimitation de la frontière dans les
                    deux secteurs en cause à la date de l’introduction de l’instance — ni d’ail-
                    leurs qu’un tel différend serait apparu par la suite. L’absence de différend
                    est amplement confirmée par les pièces du dossier. Le compromis, dûment
                    ratifié par les deux Parties (voir paragraphe 33 ci‑dessus), indique, de la
                    façon la plus claire, que « les travaux de la commission technique mixte …
                    d’abornement … ont permis aux parties de s’accorder sur les secteurs [en
                    cause] de la frontière ». Il indique aussi que « les deux Parties acceptent
                    comme définitifs les résultats des travaux effectués sur lesdits secteurs ».
                    Son article 2, point 2, déjà cité, prévoit que la Cour soit priée de « donner
                    acte aux Parties de leur entente » sur les résultats des travaux de la com-
                    mission concernant ces deux secteurs. Dire que les parties se sont « accor-
                    dées », qu’elles sont parvenues à une « entente », c’est nécessairement
                    signifier qu’aucun différend ne les oppose plus sur ce qui fait l’objet de
                    cette « entente ».


                    30




6 CIJ1042.indb 96                                                                                      8/04/14 08:34

                    71 	                   différend frontalier (arrêt)

                       51. Si les Parties ont paru soutenir des thèses différentes, c’est sur la
                    question de savoir si l’« entente » à laquelle se réfère l’article 2, point 2, du
                    compromis a d’ores et déjà donné naissance à un accord juridiquement
                    contraignant pour les deux Parties en vertu du droit international.
                       Le Niger a soutenu, en réponse notamment à la question posée par un
                    membre de la Cour à l’audience, que « l’accord intervenu entre les deux
                    Etats sur les secteurs abornés était définitivement acquis ». Il a toutefois
                    précisé que l’échange de lettres des 29 octobre et 2 novembre 2009 ne fai-
                    sait pas encore droit entre les Parties mais qu’il ne tenait qu’au Bur-
                    kina Faso d’accomplir à son tour la procédure de ratification requise s’il
                    voulait que ledit accord devienne un instrument juridique contraignant
                    entre lui et le Niger.
                       Le Burkina Faso a paru mettre en doute l’existence, à l’heure actuelle,
                    d’un accord juridiquement contraignant. Il a fait valoir que le terme
                    employé à l’article 2, point 2, du compromis est celui d’« entente », qui
                    n’est pas exactement synonyme d’« accord », qu’il n’a pas encore ratifié,
                    conformément à l’article 7 de l’accord de 1987, l’« entente » entre les Par-
                    ties constituée par l’échange de lettres des 29 octobre et 2 novembre 2009,
                    et que ce n’est que lorsque la Cour aura « pris acte » de cette entente que
                    le différend frontalier sera « complètement réglé ».

                       52. Aux yeux de la Cour, la question déterminante est celle de savoir
                    s’il existait à la date d’introduction de l’instance un différend entre
                    les ­Parties concernant ces deux secteurs, et à cette question la réponse
                    est indiscutablement négative pour les raisons qui viennent d’être expo-
                    sées.
                       53. Peu importe, du point de vue de la fonction judiciaire de la Cour,
                    que l’« entente » à laquelle les Parties sont parvenues ait été déjà incorpo-
                    rée dans un instrument juridiquement contraignant ou ne le soit pas
                    encore. A supposer qu’un tel instrument soit d’ores et déjà entré en
                    vigueur entre les Parties, il n’appartiendrait pas à la Cour de leur
                    en ­donner acte dans le dispositif d’un arrêt, car un tel prononcé serait
                    étranger à sa fonction judiciaire consistant à régler des différends. Et,
                    à supposer que l’instrument juridique consacrant l’« entente » ne soit
                    pas encore entré en vigueur, il n’appartiendrait pas à la Cour de se
                    substituer aux Parties : puisque celles‑ci reconnaissent l’une et l’autre
                    ­
                    qu’elles ont trouvé un terrain d’accord, il leur appartient, si besoin est,
                    d’accomplir les démarches qui seraient encore nécessaires pour que
                    l’accord entre en vigueur. Une décision judiciaire ne peut pas être
                    ­
                    ainsi ­sollicitée comme un substitut à l’accomplissement des formali-
                    tés nécessaires à l’entrée en vigueur d’un accord entre Etats. Au demeu-
                    rant, puisqu’il existe une obligation de respecter tant les accords
                    interétatiques que les arrêts de la Cour, l’« ­autorité de la chose jugée »
                    dont serait prétendument ­revêtue, selon le Burkina Faso, la délimitation
                    opérée dans les deux ­   secteurs en cause si la Cour faisait droit à la
                    demande de cet Etat ne ­renforcerait pas le caractère obligatoire de ladite
                    délimitation.

                    31




6 CIJ1042.indb 98                                                                                       8/04/14 08:34

                     72 	                 différend frontalier (arrêt)

                        54. Le Burkina Faso cite deux précédents dans lesquels la Cour perma-
                     nente de Justice internationale aurait accepté, selon lui, de donner acte,
                     dans le dispositif même d’un arrêt, d’un accord conclu entre les parties.
                        55. Mais la Cour estime que ces précédents ne sont pas pertinents, car
                     l’un et l’autre visent l’hypothèse d’un accord qui serait intervenu entre les
                     parties en cours d’instance, et non l’hypothèse dans laquelle le différend
                     avait été résolu entre les parties avant même la saisine de la Cour.
                        56. Dans l’ordonnance qu’elle a rendue le 6 décembre 1930 en l’affaire
                     des Zones franches de la Haute‑Savoie et du Pays de Gex (deuxième
                     phase), la Cour permanente de Justice internationale a estimé
                          « que … rien ne semble s’opposer à ce que la Cour englobe dans son
                          arrêt un accord préalablement intervenu entre les Parties ; que le
                          « jugement d’accord », sans être expressément prévu par le Statut, est
                          conforme à l’esprit de celui‑ci » (C.P.J.I. série A no 24, p. 14). 

                     Mais, comme le montre sans doute possible le contexte de cette affirma-
                     tion, la Cour permanente avait à l’esprit l’éventualité d’un accord que les
                     parties auraient conclu en cours d’instance, conformément aux termes
                     particuliers du compromis conclu dans cette affaire, mettant ainsi fin à
                     tout ou partie du différend qui les opposait initialement, c’est‑à‑dire de
                     celui que l’introduction de l’instance avait pour objet de soumettre à cette
                     Cour.
                        57. Il en va de même de l’arrêt rendu en l’affaire Société commerciale
                     de Belgique (arrêt, 1939, C.P.J.I. série A/B no 78, p. 178). Dans cette
                     affaire, la Cour permanente a, dans le dispositif de son arrêt, précisé
                     qu’elle « constat[ait] l’accord des Parties » en ce qui concerne le caractère
                     définitif et obligatoire des sentences arbitrales précédemment rendues
                     entre le Gouvernement hellénique et la Société commerciale de Belgique,
                     sentences dont l’exécution était au cœur du différend soumis à cette Cour.
                     C’est en cours d’instance que l’accord en question était intervenu, en
                     conséquence de déclarations du Gouvernement hellénique reconnaissant
                     le caractère obligatoire des sentences ayant prononcé des condamnations
                     pécuniaires à son égard, déclarations dont la Belgique a considéré qu’elles
                     « modifiaient le caractère du différend », la conduisant à retirer une partie
                     de ses conclusions initiales. Dans ces conditions, on comprend que la
                     Cour permanente ait formellement constaté, dans le dispositif de son
                     arrêt, l’accord intervenu entre les Parties en cours d’instance, accord dont
                     l’existence ne pouvait qu’influer sur le règlement au fond du différend ini-
                     tialement soumis à la juridiction.
                        58. Dans les circonstances de l’espèce, il n’est pas nécessaire que la
                     Cour se prononce sur une telle hypothèse. Ce que prévoit le compromis,
                     c’est que la Cour donne acte de l’entente à laquelle les Parties sont parve-
                     nues à l’issue de leurs négociations, avant l’introduction de l’instance.
                     Selon le Burkina Faso, cette mention devrait figurer dans le dispositif de
                     l’arrêt. Mais, pour les raisons exposées plus haut, la Cour estime qu’une
                     telle demande n’est pas compatible avec sa fonction judiciaire.

                     32




6 CIJ1042.indb 100                                                                                   8/04/14 08:34

                     73 	                  différend frontalier (arrêt)

                        59. Ainsi, le seul différend qui subsistait entre les Parties à la date d’in-
                     troduction de l’instance, et qui subsiste encore, a pour objet le tracé de la
                     frontière commune entre la borne de Tong‑Tong et le début de la boucle
                     de Botou, soit le secteur au sujet duquel la commission technique mixte
                     n’a pas pu conclure ses travaux avec succès et pour lequel les Parties sou-
                     mettent à la Cour des solutions divergentes. C’est ce secteur qui donnera
                     lieu à l’examen auquel il va être procédé dans la suite du présent arrêt ; lui
                     seul sera délimité dans le dispositif de l’arrêt.



                                   III. Le tracé de la portion de la frontière
                                               demeurant en litige

                                                 A. Le droit applicable
                       60. La Cour devant se prononcer sur la délimitation de la frontière qui
                     reste en litige, il lui incombe d’abord de déterminer le droit applicable à
                     ce sujet.
                       61. L’article 6 du compromis, intitulé « Droit applicable », stipule :

                             « Les règles et principes du droit international qui s’appliquent au
                          différend sont ceux énumérés au paragraphe premier de l’article 38
                          du Statut de la Cour internationale de Justice, y compris le principe
                          de l’intangibilité des frontières héritées de la colonisation et l’accord
                          du 28 mars 1987. »
                        62. Le renvoi au paragraphe premier de l’article 38 du Statut de la
                     Cour indique clairement que les règles et principes mentionnés dans cette
                     disposition du Statut doivent être appliqués à toute question qu’il serait
                     nécessaire pour la Cour de trancher afin de se prononcer sur le différend.
                        63. Parmi les règles du droit international applicables au différend,
                     la disposition susvisée du compromis met en exergue « le principe de
                     l­
                     ­’intangibilité des frontières héritées de la colonisation et l’accord du
                     28 mars 1987 ».
                        Un renvoi au principe de l’intangibilité des frontières héritées de la
                     colonisation figurait également dans le préambule du compromis sur la
                     base duquel avait été soumise à la Cour l’affaire du Différend frontalier
                     (Burkina Faso/République du Mali). La Chambre de la Cour chargée de
                     connaître de l’affaire en avait conclu qu’elle ne pouvait pas « écarter le
                     principe de l’uti possidetis juris dont l’application a précisément pour
                     conséquence le respect des frontières héritées » (arrêt, C.I.J. Recueil 1986,
                     p. 565, par. 20).
                        La formule utilisée dans le compromis en l’espèce est similaire au texte
                     de la résolution AGH/Rés. 16 (I) adoptée au Caire en 1964 à la première
                     session de la conférence des chefs d’Etat et de gouvernement africains,
                     selon laquelle tous les Etats membres de l’Organisation de l’unité afri-

                     33




6 CIJ1042.indb 102                                                                                      8/04/14 08:34

                     74 	                   différend frontalier (arrêt)

                     caine « s’engagent à respecter les frontières existant au moment où ils ont
                     accédé à l’indépendance ». Par la suite, l’article 4 b) de l’Acte constitutif
                     de l’Union africaine a énoncé le principe du « respect des frontières exis-
                     tant au moment de l’accession à l’indépendance ».
                        Les deux Parties ont constamment invoqué dans leurs écritures et plai-
                     doiries soit le principe de l’intangibilité des frontières héritées de la colo-
                     nisation, soit le principe de l’uti possidetis juris. Elles se réfèrent ainsi aux
                     frontières telles qu’elles existaient entre les deux territoires français
                     d’outre‑mer en cause, celui du Niger et celui de la Haute‑Volta, aux dates,
                     très rapprochées entre elles, auxquelles les deux Parties ont accédé à l’in-
                     dépendance (respectivement le 3 et le 5 août 1960).
                        64. Dans la présente espèce, le compromis fournit, par ailleurs, des
                     indications spécifiques quant à la manière dont le principe de l’intangibi-
                     lité des frontières héritées de la colonisation doit être appliqué. En effet,
                     l’article 6 du compromis commande d’appliquer « l’accord du 28 mars
                     1987 » (dénommé ci‑après l’« accord de 1987 »), qui lie les deux Parties et
                     qui vise, d’après son titre, à « la matérialisation de la frontière entre les
                     deux pays ». Les deux premiers articles de cet accord sont aussi reproduits
                     textuellement dans un considérant du compromis (voir paragraphe 2
                     ci‑dessus), ce qui démontre l’importance que les Parties attachent à ces
                     dispositions pour le règlement du différend qui les oppose. Ils sont ainsi
                     libellés :
                                                      « Article premier
                             La frontière entre les deux Etats va des hauteurs de N’Gouma,
                          situées au nord du gué de Kabia, jusqu’à l’intersection de l’ancienne
                          limite des cercles de Fada et de Say avec le cours de la Mékrou, telle
                          que décrite par l’arrêté du 31 août 1927, précisé par son erratum du
                          5 octobre 1927.
                                                          Article 2
                             La frontière sera matérialisée par des bornes frontières conformé-
                          ment au tracé décrit par l’arrêté 2336 du 31 août 1927, précisé par
                          son erratum 2602/APA du 5 octobre 1927. En cas d’insuffisance
                          de l’arrêté et de son erratum, le tracé sera celui figurant sur la carte
                          au 1/200 000 de l’Institut géographique national de France, édi-
                          tion 1960, et/ou de tout autre document pertinent, accepté d’accord
                          Parties. »
                        Dans l’un des deux textes originaux de l’accord de 1987 soumis en
                     copie à la Cour par les Parties, la référence à l’arrêté dans l’article premier
                     n’est pas complétée par une mention de l’erratum. Toutefois, cette omis-
                     sion est vraisemblablement due à une inadvertance, comme le démontre le
                     considérant du compromis qui, à l’instar de l’autre texte original du même
                     accord, reproduit les mots « précisé par son erratum du 5 octobre 1927 ».
                     Seul cet ajout rend le texte de l’article premier cohérent avec celui de l’ar-
                     ticle 2. D’ailleurs, aucune des Parties n’a contesté le fait que l’accord
                     de 1987 renvoie à l’arrêté tel que précisé par son erratum.

                     34




6 CIJ1042.indb 104                                                                                       8/04/14 08:34

                     75 	                  différend frontalier (arrêt)

                        65. Bien que l’accord de 1987 ait pour objet la « matérialisation de la
                     frontière » entre les deux pays par l’installation de bornes, il énonce avant
                     tout les critères qui doivent être appliqués pour déterminer le « tracé » de
                     la frontière. Ces critères sont donc pertinents aussi pour les secteurs que
                     la commission technique mixte n’a pas réussi à aborner. L’accord de 1987
                     précise quels actes et documents de l’administration coloniale française
                     doivent être utilisés pour déterminer la ligne de délimitation existant au
                     moment de l’accession des deux pays à l’indépendance.
                        66. A cet égard, l’accord de 1987 attribue une importance particulière
                     à l’arrêté du 31 août 1927, tel qu’il a été précisé par son erratum du
                     5 octobre 1927. Il s’agit de l’arrêté « fixant les limites des Colonies de la
                     Haute‑Volta et du Niger », édicté par le gouverneur général de
                     l’Afrique occidentale française sur la base d’un décret du président de la
                     République française du 28 décembre 1926, dans lequel il était indiqué :
                     « [u]n arrêté du Gouverneur général en Commission permanente du
                     Conseil de Gouvernement déterminera le tracé de la limite des deux colo-
                     nies dans cette région ». Comme la Chambre de la Cour l’a souligné dans
                     l’affaire du Différend frontalier (Bénin/Niger),
                          « le principe de l’uti possidetis juris suppose non seulement de se réfé-
                          rer aux titres juridiques en vigueur, mais aussi de prendre en compte
                          la manière dont ces titres étaient interprétés et appliqués par les auto-
                          rités publiques … de la puissance coloniale » (arrêt, C.I.J. Recueil 2005,
                          p. 148, par. 140).
                     Il résulte de l’accord de 1987 que l’arrêté, tel que précisé par son erratum,
                     constitue l’instrument à appliquer pour la délimitation de la frontière. Il
                     doit être interprété dans son contexte, en tenant compte des circonstances
                     de son adoption et de son exécution par les autorités coloniales. Pour ce
                     qui est des rapports entre l’arrêté et son erratum, la Cour relève que, dès
                     lors que l’erratum a pour objet de corriger rétroactivement le texte de
                     l’arrêté, il s’incorpore à ce dernier. C’est pourquoi, dans la suite du pré-
                     sent arrêt, chaque fois qu’il sera question de l’« arrêté », il s’agira, sauf
                     indication contraire, de l’arrêté dans la rédaction que lui a donnée l’erra-
                     tum.
                        67. L’article 2 de l’accord de 1987 envisage l’hypothèse d’une « insuffi-
                     sance de l’arrêté et de son erratum » et établit que, dans ce cas, « le tracé
                     sera celui figurant sur la carte [au] 1/200 000 de l’Institut géographique
                     national de France, édition 1960 » ou résultant de « tout autre document
                     pertinent, accepté d’accord Parties ». Les Parties ne considèrent toutefois
                     pas avoir accepté de document pertinent autre que la carte IGN. D’après
                     l’accord de 1987, cette carte n’entre en jeu qu’à titre subsidiaire, en cas
                     d’« insuffisance » de l’arrêté. L’accord de 1987 implique que l’exigence de
                     recourir à la carte IGN quand l’arrêté se révèle insuffisant est applicable
                     non seulement à la délimitation mais aussi à la démarcation, ainsi que les
                     deux Parties l’ont admis dans leurs écritures et plaidoiries. C’est surtout
                     quant à l’interprétation de la formule qui figure à l’article 2 de l’accord de
                     1987 et à son application au présent différend que les Parties expriment

                     35




6 CIJ1042.indb 106                                                                                     8/04/14 08:34

                     76 	                        différend frontalier (arrêt)

                     des opinions divergentes. Le Burkina Faso soutient que l’arrêté ne peut
                     être considéré comme insuffisant que par rapport à une seule portion de
                     la frontière, alors que le Niger insiste sur le caractère imprécis et peu clair
                     qui serait propre à l’arrêté, lequel contiendrait même, selon lui, certaines
                     erreurs. Les questions d’interprétation et d’application qui divisent les
                     Parties seront, en tant que de besoin, examinées par la Cour quand elle se
                     prononcera sur la délimitation dans les différentes portions non abornées
                     de la frontière.
                        68. Bien qu’elle ait été établie sous les auspices de l’administration de
                     l’Afrique occidentale française, la carte IGN n’est pas un document offi-
                     ciel. Dans l’affaire du Différend frontalier (Burkina Faso/République du
                     Mali), la Chambre de la Cour a observé qu’en général, « [e]n matière de
                     délimitation de frontières ou de conflit territorial international, les cartes
                     ne sont que de simples indications, plus ou moins exactes selon les cas »
                     (arrêt, C.I.J. Recueil 1986, p. 582, par. 54). La Chambre a toutefois consi-
                     déré, à propos de la carte IGN en question, que, « en tenant compte de la
                     date à laquelle les levés [avaient] été effectués et de la neutralité de la
                     source » et dans l’hypothèse où « toutes les autres preuves [faisaient] défaut
                     ou ne suffis[aient] pas pour faire apparaître un tracé précis, la valeur pro-
                     bante de [cette] carte dev[enait] déterminante » (ibid., p. 586, par. 62). Dans
                     la présente affaire, par l’effet de l’article 2 de l’accord de 1987, le tracé
                     figurant sur la carte IGN a toujours une valeur déterminante, dès lors qu’il
                     y a insuffisance de l’arrêté. Le rôle ainsi attribué à la carte peut s’expliquer
                     par le fait que, comme l’atteste une note établie par l’IGN le 27 jan-
                     vier 1975, la frontière a été tracée sur la carte « d’après les renseignements
                     fournis par les chefs des circonscriptions frontalières et d’après les rensei-
                     gnements recueillis sur le terrain auprès des chefs de villages et de popula-
                     tions » (ibid., p. 586, par. 61). Ainsi que le relève le Niger, qui n’en tire
                     cependant que des conséquences partielles, la carte IGN est censée refléter
                     les effectivités coloniales à la date critique. Toutefois, conformément à
                     l’accord de 1987, la ligne frontière tracée sur la carte IGN s’impose à titre
                     subsidiaire même si elle ne correspond pas à ces effectivités.
                        69. Lorsqu’il est fait recours à la carte IGN 2, il faut tenir compte du fait
                     que, sur celle‑ci, la ligne frontière est figurée, par convention, par des croi-
                     sillons discontinus. Il est néanmoins aisé de compléter la ligne en rejoi-
                     gnant les points où elle s’arrête et recommence. D’une manière générale, il
                     n’y a pas de raison pour ne pas adopter à cette fin des segments de droite.
                     Cependant, quand les croisillons suivent une rivière ou la crête d’une col-
                     line, la ligne doit continuer le long de cette rivière ou de cette crête.

                         2 La carte IGN a été dressée sur la base de l’ellipsoïde de Clarke 1880, alors en usage.

                     La Cour utilise pour sa part comme datum aux fins du présent arrêt le système géodésique
                     mondial de 1984 (WGS 84). Ainsi, les coordonnées fournies ci‑après pour différents points
                     de la ligne frontière ont été établies, même quand ces points sont déterminés par référence
                     à la carte IGN, sur la base du système WGS 84.
                        Etant donné l’échelle de la carte IGN, lesdites coordonnées peuvent être affectées d’une
                     certaine marge d’erreur. En tout état de cause, les mentions littérales de l’arrêt doivent prévaloir.

                     36




6 CIJ1042.indb 108                                                                                                           8/04/14 08:34

                     77 	                  différend frontalier (arrêt)

                                              B. Le tracé de la frontière
                        70. Comme il vient d’être dit, en vue de déterminer le tracé de la fron-
                     tière, c’est d’abord à l’arrêté qu’il convient de se référer, en vertu de l’ac-
                     cord de 1987 auquel renvoie le compromis.
                        En ce qui concerne la partie de la frontière qui reste à délimiter, l’arrêté
                     décrit ainsi la nouvelle limite administrative intercoloniale du Niger et de
                     la Haute‑Volta qu’il détermine :
                             « [A partir de la borne astronomique de Tong‑Tong] cette ligne
                          s’infléchit ensuite vers le sud‑est pour couper la piste automobile de
                          Téra à Dori à la borne astronomique de Tao, située à l’ouest de la
                          mare d’Ossolo, et atteindre la rivière Sirba à Bossébangou. Elle
                          remonte presque aussitôt vers le nord‑ouest, laissant au Niger, sur la
                          rive gauche de cette rivière, un saillant comprenant les villages de
                          Alfassi, Kouro, Tokalan, Tankouro ; puis, revenant au sud, elle
                          coupe de nouveau la Sirba à hauteur du parallèle de Say.
                             De ce point la frontière, suivant une direction est‑sud‑est, se pro-
                          longe en ligne droite jusqu’à un point situé à 1200 mètres ouest du
                          village de Tchenguiliba. »
                        71. En suivant le tracé ainsi décrit, la Cour examinera successivement
                     les différentes portions de frontière qui restent en litige entre les Parties :
                     1) celle qui va de la borne astronomique de Tong‑Tong à la borne astro-
                        nomique de Tao ;
                     2) celle qui va de ce dernier point jusqu’à la rivière Sirba à Bossé­        -
                        bangou ;
                     3) celle qui va de ce point à l’intersection entre la Sirba et le parallèle de
                        Say ;
                     4) enfin, celle qui va de ce dernier point au point situé à 1200 mètres à
                        l’ouest du village de Tchenguiliba, que le compromis désigne comme
                        le « début de la boucle de Botou » (voir croquis no 1).


                     1. Le tracé de la frontière entre les bornes astronomiques de Tong‑Tong et
                         de Tao
                        72. Les Parties s’accordent à considérer que, conformément à l’arrêté
                     qui est réputé décrire à cet égard la limite administrative intercoloniale en
                     vigueur à la date critique des indépendances, leur frontière commune relie
                     les deux points où se situent respectivement les bornes astronomiques de
                     Tong‑Tong et de Tao. Elles sont également d’accord pour définir la loca-
                     lisation de la borne astronomique de Tong‑Tong, dont le compromis fixe
                     les coordonnées à 14° 25´ 04˝ de latitude nord et 00° 12´ 47˝ de longitude
                     est. En ce qui concerne la borne astronomique de Tao, les Parties lui attri-
                     buent, dans leurs conclusions finales, des coordonnées légèrement diffé-
                     rentes : 14° 03´ 04,7˝ de latitude nord et 00° 22´ 51,8˝ de longitude est pour
                     le Burkina Faso ; 14° 03´ 02,2˝ de latitude nord et 00° 22´ 52,1˝ de longi-

                     37




6 CIJ1042.indb 110                                                                                      8/04/14 08:34

                     78 	                  différend frontalier (arrêt)

                     tude est pour le Niger. Il n’est pas nécessaire à la Cour de fixer précisé-
                     ment les coordonnées de la borne astronomique de Tao ; les Parties
                     n’étant pas en désaccord sur l’identification et l’emplacement de cette
                     borne, il leur appartiendra, dans le cadre des opérations de démarcation,
                     d’en relever ensemble les coordonnées exactes.
                        73. Le désaccord entre les Parties porte sur la manière de relier les deux
                     points où se situent les bornes astronomiques en question. Pour le Bur-
                     kina Faso, ces points doivent être reliés par une ligne droite. Pour le
                     Niger, les deux bornes astronomiques en cause doivent être reliées par
                     deux segments de droite, l’un allant de la borne de Tong‑Tong à la borne
                     de Vibourié, située à quelques kilomètres à l’est de la ligne droite revendi-
                     quée par le Burkina Faso, l’autre allant de la borne de Vibourié à celle de
                     Tao (voir croquis no 1).
                        74. La Cour note que, dans le secteur en cause, aucune des deux Par-
                     ties ne propose de retenir le tracé de la carte IGN, qui ne correspond ni à
                     la ligne droite, ni à une ligne brisée passant par la borne de Vibourié. Cela
                     implique que l’une et l’autre estiment que pour ce secteur l’arrêté de 1927
                     n’est pas entaché d’insuffisance. Elles divergent toutefois sur son interpré-
                     tation. La Cour remarque également que ce secteur est le seul dans lequel
                     chaque Partie revendique un tracé qui donnerait plus d’étendue au terri-
                     toire de l’autre, de telle sorte que le territoire situé dans le triangle déli-
                     mité par les lignes proposées par les Parties n’est revendiqué par aucune
                     d’elles. Toutefois le principe selon lequel la Cour ne statue pas ultra petita
                     ne fait pas obstacle, en l’espèce, à ce qu’elle attribue ce territoire à l’une
                     ou à l’autre Partie, dès lors que le compromis lui donne pour mission de
                     déterminer l’emplacement de la frontière de façon complète entre la borne
                     astronomique de Tong‑Tong et le début de la boucle de Botou.
                        75. La thèse du Burkina Faso repose sur l’idée selon laquelle, lorsque
                     l’auteur de l’arrêté a indiqué que la limite intercoloniale passait par deux
                     points, sans préciser de quelle façon ces deux points étaient reliés entre eux,
                     il devait être réputé avoir voulu dire qu’ils l’étaient par une ligne droite.
                        76. La thèse du Niger est principalement fondée sur un procès‑verbal
                     établi le 13 avril 1935 entre l’administrateur du cercle de Dori et le res-
                     ponsable de la subdivision de Téra, en vue de régler un litige survenu, au
                     sujet d’un terrain, entre les habitants de Dori et ceux de Téra. Se référant
                     à l’arrêté de 1927, les deux cosignataires affirment que la limite intercolo-
                     niale passait, en 1927, « par une droite idéale partant de la borne astrono-
                     mique de Tong‑Tong et allant à la borne astronomique de Tao » et
                     déclarent implanter une borne à Vibourié se situant sur cette ligne droite
                     et destinée à matérialiser la limite entre les deux circonscriptions, « afin
                     de prévenir tout retour de contestation territoriale analogue dans ces
                     parages ». Selon le Niger, même si Vibourié ne se situe pas sur le tracé de
                     la ligne droite reliant Tong‑Tong à Tao, la borne implantée à Vibourié a
                     marqué de fait la limite entre les deux colonies, ce qui constitue une effec-
                     tivité que la Cour devrait prendre en compte en tant que moyen d’inter-
                     préter l’arrêté à la lumière de la pratique subséquente des autorités
                     administratives coloniales.

                     38




6 CIJ1042.indb 112                                                                                     8/04/14 08:34

                     79 	                  différend frontalier (arrêt)

                        77. La Cour n’est pas convaincue par les arguments du Niger. Elle
                     relève d’abord que le procès‑verbal de 1935 a été établi à une époque où la
                     Haute‑Volta n’existait plus, ayant été supprimée en 1932 en tant que colo-
                     nie distincte, de telle sorte que la limite que les deux administrateurs cher-
                     chaient à préciser en 1935 était purement interne à une colonie (le Niger).
                     C’est seulement lorsque la Haute‑Volta a été rétablie en 1947 dans ses
                     limites antérieures que la borne de Vibourié aurait pu acquérir une cer-
                     taine pertinence au titre de la pratique effective de l’administration colo-
                     niale concernant la fixation de la limite intercoloniale. Mais le Niger n’a
                     pas fourni d’élément probant de nature à établir qu’après 1947, et plus
                     précisément à la date critique de 1960, la borne de Vibourié était considé-
                     rée en pratique comme marquant la limite entre la Haute‑Volta et le Niger.
                        78. Surtout, il est patent que l’implantation de la borne de Vibourié
                     résulte d’une erreur topographique, les auteurs du procès‑verbal, qui
                     étaient d’accord pour interpréter l’arrêté comme ayant entendu tracer une
                     ligne droite entre Tong‑Tong et Tao, ayant cru à tort que Vibourié se
                     situait sur cette ligne droite (voir paragraphe 76 ci‑dessus).
                        Or, si une effectivité peut permettre d’interpréter un titre juridique obs-
                     cur ou ambigu, elle ne saurait contredire le titre applicable.
                        79. La Cour conclut de ce qui précède que les fonctionnaires de l’admi-
                     nistration coloniale interprétaient l’arrêté, dans le secteur en cause, comme
                     ayant entendu tracer une ligne droite entre les bornes astronomiques de
                     Tong‑Tong et de Tao. Dans la mesure où le Niger propose de retenir l’em-
                     placement de la borne de Vibourié au titre des effectivités de la période colo-
                     niale, il ne démontre pas l’existence d’une telle effectivité à la date critique
                     des indépendances, et au surplus une telle effectivité n’aurait pas pu, en tout
                     état de cause, l’emporter sur le titre juridique que constitue l’arrêté de 1927.
                        Il y a lieu, en conséquence, de retenir la ligne droite reliant les
                     bornes astronomiques de Tong‑Tong et de Tao comme constituant la
                     frontière internationale entre le Burkina Faso et le Niger dans le secteur
                     en cause.

                     2. Le tracé de la frontière entre la borne astronomique de Tao et la rivière
                         Sirba à Bossébangou
                        80. En ce qui concerne la partie de la frontière allant de la borne astro-
                     nomique de Tao à la rivière Sirba à Bossébangou, l’arrêté se borne à indi-
                     quer, sans autre précision, que la « ligne s’infléchit … vers le sud‑est pour
                     couper la piste automobile de Téra à Dori à la borne astronomique de
                     Tao …, et atteindre la rivière Sirba à Bossébangou ». On ne trouve donc
                     pas davantage d’indication précise quant à la manière de relier la borne
                     de Tao à « la rivière Sirba à Bossébangou » qu’on n’en trouve concernant
                     le tracé de la ligne reliant la borne de Tong‑Tong à celle de Tao, question
                     examinée au point précédent. Les Parties tirent de ce laconisme de l’arrêté
                     des conclusions tout à fait différentes.
                        81. Le Burkina Faso, fidèle à la ligne de plaidoirie qu’il a adoptée tout
                     au long des débats, soutient que, puisque l’auteur de l’arrêté n’a pas pré-

                     39




6 CIJ1042.indb 114                                                                                      8/04/14 08:34

                     80 	                   différend frontalier (arrêt)

                     cisé de quelle manière il convenait de relier les deux points qu’il a men-
                     tionnés successivement, il faut comprendre qu’il entendait que ces deux
                     points fussent reliés par une ligne droite. Il n’en irait autrement, selon le
                     Burkina Faso, que s’il existait une raison très particulière de supposer que
                     telle n’avait pas été l’intention de l’auteur de l’arrêté, ce qui n’est pas le
                     cas en l’espèce. C’est donc, selon le Burkina Faso, une ligne droite qui
                     doit aller de la borne astronomique de Tao jusqu’à la rivière Sirba à Bos-
                     sébangou, tout comme — et pour la même raison que — c’est une ligne
                     droite qui constitue la frontière entre les bornes astronomiques de
                     Tong‑Tong et de Tao (voir croquis no 1).
                        82. Selon le Niger, il y a « insuffisance de l’arrêté et de son erratum »,
                     au sens de l’accord de 1987 auquel renvoie le compromis, en ce qui
                     concerne la portion de frontière considérée, dès lors que l’arrêté est silen-
                     cieux quant à la manière dont les deux points qui se situent aux extrémités
                     de la portion en cause doivent être reliés entre eux. En conséquence, selon
                     le Niger, il y a lieu de suivre en principe la ligne telle que tracée sur la
                     carte IGN de 1960, qui n’est pas une ligne droite mais une ligne sinueuse.
                     Cependant, le Niger estime qu’il y a lieu de s’écarter partiellement de la
                     carte IGN à deux égards. En premier lieu, il soutient qu’il convient de
                     s’écarter légèrement vers l’ouest de la ligne représentée sur la carte IGN
                     de 1960 sur deux segments correspondant au poste frontière de Petelkolé
                     et au campement d’Oussaltane 3, afin de laisser ces deux localités en terri-
                     toire nigérien alors que la carte IGN les situe du côté voltaïque de la
                     limite intercoloniale. Il s’agirait de faire prévaloir à cet égard, selon le
                     Niger, les effectivités telles qu’elles pouvaient être constatées à la fin de la
                     période coloniale, c’est‑à‑dire à la date critique des indépendances.
                        En second lieu, selon le Niger, la ligne frontière ne doit pas aller dans
                     ce secteur jusqu’à Bossébangou, mais doit descendre seulement jusqu’à
                     un point situé à une trentaine de kilomètres au nord‑ouest de Bosséban-
                     gou, et à partir de ce point s’infléchir vers le sud‑ouest, laissant ainsi une
                     large région autour de Bossébangou entièrement en territoire nigérien. A
                     cet égard, la thèse soutenue par le Niger revient à s’écarter à la fois de
                     l’arrêté de 1927 et de la carte IGN de 1960 (voir croquis no 1).
                        83. La Cour commencera par examiner la question du point terminal
                     de la portion de la frontière présentement considérée. Elle ne saurait, à cet
                     égard, faire sienne la position du Niger.
                        84. Celle‑ci repose, en substance, sur l’affirmation selon laquelle l’au-
                     teur de l’arrêté se serait écarté involontairement du décret du 28 décembre
                     1926 qu’il était supposé mettre en œuvre, en prolongeant la ligne jusqu’à
                     « la rivière Sirba à Bossébangou » au lieu de l’interrompre à une trentaine
                     de kilomètres au nord‑ouest de Bossébangou, au point d’intersection des
                     trois cercles de Dori, de Tillabéry et de Say, pour l’infléchir ensuite vers le
                     sud‑ouest. En effet, selon le Niger, en prolongeant la ligne jusqu’à Bossé-
                     bangou, l’auteur de l’arrêté a suivi la limite séparant les cercles de Til-

                       3 Egalement dénommée par les Parties Ihouchaltane, Ouchaltan, Ousalta, Ousaltan et

                     Oulsalta.

                     40




6 CIJ1042.indb 116                                                                                          8/04/14 08:34

                     81 	                  différend frontalier (arrêt)

                     labéry et de Say, l’un et l’autre situés au Niger, donc une limite interne à
                     une colonie, et non la limite intercoloniale séparant le Niger de la
                     Haute‑Volta. Telle n’était assurément pas son intention, selon le Niger, et
                     telle ne pouvait pas être, en outre, son intention étant donné que l’arrêté
                     devait se conformer aux prescriptions du décret du 28 décembre 1926. En
                     somme, selon le Niger, l’arrêté est entaché sur ce point d’une erreur maté-
                     rielle qui le prive de conformité au décret qu’il entend mettre en œuvre.
                        85. Quel que soit le bien‑fondé de l’analyse ainsi exposée, force est de
                     constater que, sur ce point, ce que le Niger demande à la Cour n’est pas
                     d’interpréter l’arrêté pour l’appliquer dans la signification qui doit lui être
                     attribuée, mais bel et bien d’en écarter les termes clairs au motif qu’il
                     serait entaché d’une erreur matérielle, et peut‑être d’un vice juridique.
                        Or, comme il a été dit plus haut (voir paragraphes 64 à 67), la Cour est
                     tenue en vertu du compromis d’appliquer l’arrêté de 1927 dans la rédac-
                     tion que lui a conférée son erratum, à moins qu’il ne soit entaché d’insuf-
                     fisance. Elle peut et elle doit, certes, l’interpréter, dans la mesure où il
                     appelle une interprétation, mais elle ne peut pas l’écarter, même au motif
                     qu’il serait prétendument contraire au décret qui en constituait la base
                     légale. Dès lors, la Cour ne peut que constater que l’arrêté, tant dans sa
                     version initiale que dans celle résultant de l’erratum — cette dernière
                     étant d’ailleurs seule pertinente —, prévoit expressis verbis que la limite
                     intercoloniale se prolonge jusqu’à la rivière Sirba. Si cette mention résul-
                     tait d’une erreur matérielle, il était loisible au gouverneur général de cor-
                     riger l’erreur ainsi commise par la publication d’un nouvel erratum : force
                     est de constater qu’il n’en a rien fait. Quant à la question de savoir si, du
                     fait de cette erreur supposée, l’arrêté se trouve en contradiction avec le
                     décret, c’est une question dans laquelle il n’appartient pas à la Cour d’en-
                     trer, dès lors que, comme il vient d’être dit, elle est liée par les termes de
                     l’arrêté en vertu du compromis. En conclusion, la Cour ne peut que
                     constater que la ligne frontière atteint nécessairement la rivière Sirba à
                     Bossébangou ; la question de savoir à quel point exact la frontière atteint
                     la rivière ou le village sera examinée dans la sous‑section suivante (3).
                        86. La Cour aborde à présent la question de savoir de quelle manière il
                     convient de relier la « borne astronomique de Tao » à la « rivière Sirba à
                     Bossébangou » pour tracer la frontière.
                        87. Sans se prononcer sur la valeur, d’un point de vue général, de l’ar-
                     gument du Burkina Faso selon lequel « un acte de délimitation indiquant,
                     à défaut d’indication contraire, qu’une ligne passe par deux points est
                     interprété comme adoptant une frontière sous forme d’un segment de
                     droite reliant ces deux points », la Cour estime ne pas devoir suivre en
                     l’espèce une telle approche, pour plusieurs raisons.
                        88. En premier lieu, il convient de relever que, après le passage qui est
                     actuellement en cours d’examen, l’arrêté précise à deux reprises que la
                     limite qu’il définit présente un caractère rectiligne. Il le fait d’abord dans
                     la partie la plus au sud de la frontière qui reste à délimiter, lorsqu’il pré-
                     cise que, à partir du point d’intersection de la Sirba et du parallèle de Say,
                     la limite, « suivant une direction est‑sud‑est, se prolonge en ligne droite

                     41




6 CIJ1042.indb 118                                                                                     8/04/14 08:34

                     82 	                  différend frontalier (arrêt)

                     jusqu’à un point » que les Parties caractérisent comme le début de la
                     boucle de Botou. Il le fait ensuite, dans la partie déjà abornée de la fron-
                     tière située au sud de la boucle de Botou, lorsqu’il précise que de ce der-
                     nier point la limite « remonte suivant une direction rectiligne sensiblement
                     orientée S.-S.‑O. N.-N.‑E ». Il est évident que, s’il était toujours vrai,
                     comme le soutient le Burkina Faso, que l’indication de deux points sans
                     autre précision devait s’interpréter comme signifiant que ces deux points
                     sont reliés par une ligne droite, l’auteur de l’arrêté n’aurait pas eu besoin
                     de spécifier pour certaines portions de la frontière qu’elles suivaient une
                     ligne droite. Cela ne suffit pas à exclure nécessairement que, dans le sec-
                     teur ici considéré, la limite intercoloniale suive une ligne droite (comme
                     c’est le cas dans le secteur allant de la borne de Tong‑Tong à celle de Tao,
                     examiné plus haut). Néanmoins, le fait que les dispositions qui précisent
                     que certaines portions ont un caractère rectiligne se trouvent dans le
                     même acte que celles qui ne comportent, pour d’autres portions, aucune
                     précision affaiblit la thèse du Burkina Faso selon laquelle ces dernières
                     devraient, du seul fait de cette absence de précision, être interprétées
                     nécessairement comme ayant entendu tracer une ligne droite.
                         89. En deuxième lieu, la Cour estime qu’il faut tenir compte du fait que
                     l’arrêté a été pris sur la base du décret du président de la République
                     française du 28 décembre 1926 « portant transfèrement du chef‑lieu de la
                     colonie du Niger et modifications territoriales en Afrique occidentale
                     française ». Ce décret constitue ainsi un élément important du contexte
                     dans lequel l’arrêté est intervenu.
                         90. A cet égard, il y a lieu de relever que le décret du 28 décembre 1926
                     avait un double objet.
                         Tout d’abord, sa raison d’être était de transférer certains cercles et can-
                     tons de la colonie de la Haute‑Volta vers la colonie du Niger (voir para-
                     graphe 18 ci‑dessus).
                         Ensuite, il attribuait compétence au gouverneur général de l’Afri-
                     ­que occidentale française pour tracer les nouvelles limites intercoloniales
                      entre le Niger et la Haute‑Volta.
                         91. La tâche confiée au gouverneur général était donc de tracer la nou-
                      velle limite intercoloniale en tirant les conséquences des transferts opérés,
                      c’est‑à‑dire en respectant les limites des circonscriptions préexistantes,
                      pour autant qu’elles pouvaient être déterminées.
                         92. Le gouverneur général, cherchant à identifier les limites des cir-
                      conscriptions déplacées, a délégué aux lieutenants‑gouverneurs de la
                      Haute‑Volta et du Niger la mission de démarquer sur le terrain les limites
                      des cantons et cercles en cause. C’est ainsi que, le 2 février 1927, l’inspec-
                      teur des affaires administratives Lefilliatre, représentant le lieutenant-­
                      gouverneur de la Haute‑Volta, et le lieutenant-gouverneur du Niger
                      Brévié ont cosigné le procès‑verbal de leurs travaux. En ce qui concerne
                      la portion de frontière allant de Tao à Bossébangou, ce procès‑verbal
                      emploie une formule qui a été reprise à l’identique par l’arrêté du gouver-
                      neur général du 31 août 1927, et qui n’est pas substantiellement différente
                      de celle qui figure dans l’erratum du 5 octobre suivant. Mais les adminis-

                     42




6 CIJ1042.indb 120                                                                                     8/04/14 08:34

                     83 	                  différend frontalier (arrêt)

                     trateurs coloniaux en charge du dossier étaient conscients du caractère
                     insuffisant de cette formule, qui n’indiquait pas selon quel tracé Tao et
                     Bossébangou devaient être reliés. Cela est démontré par le fait que, au
                     cours des mois qui ont suivi, le lieutenant‑gouverneur de la Haute‑Volta
                     a continué à solliciter des fonctionnaires placés sous son autorité des élé-
                     ments d’information complémentaires permettant de préciser la limite
                     intercoloniale. En particulier, par un télégramme‑lettre du 27 avril 1927,
                     soit deux mois et demi après l’établissement du procès‑verbal Lefilliatre‑­
                     Brévié, le lieutenant‑gouverneur de la Haute‑Volta demandait aux com-
                     mandants des cercles de Dori et de Fada de lui fournir des « éléments
                     précis destinés [à] permettre [la] préparation [de l’]arrêté général portant
                     fixation [des] nouvelles limites » entre les deux colonies, en insistant sur le
                     fait qu’il était « indispensable que [le] tracé soit arrêté sur place » afin
                     d’éviter toute « nécessité de rectification ultérieure », et que les « résultats
                     [des] travaux [soient] reconnus et acceptés par [les] chefs [des] deux colo-
                     nies limitrophes » en vue d’être « transmis [à] Dakar ».
                        Comme il vient d’être dit, l’arrêté du 31 août 1927 a repris la formule
                     imprécise du procès‑verbal du 2 février précédent, et l’erratum du
                     5 octobre de la même année n’y a apporté aucune précision supplémen-
                     taire. L’incertitude quant au tracé de la limite intercoloniale a persisté,
                     comme l’a montré la pratique coloniale subséquente (voir paragraphes 94
                     et 95 ci‑après).
                        93. La Cour déduit de ce qui précède que le gouverneur général a cher-
                     ché, avec l’aide des lieutenants-gouverneurs des deux colonies, à détermi-
                     ner la limite intercoloniale en identifiant les limites préexistantes des
                     cercles et cantons, dont rien n’indique qu’elles suivaient une ligne droite
                     dans le secteur considéré. La Cour observe que, en pareil cas, il eût été
                     facile de reporter cette ligne sur une carte.
                        Cela contredit la position du Burkina Faso selon laquelle le silence de
                     l’arrêté dans le secteur considéré, quant à la manière de relier les deux
                     points mentionnés dans le texte, doit être compris comme signifiant que
                     c’est une ligne droite qui, dans l’intention du gouverneur général, devait
                     figurer la limite intercoloniale.
                        94. En troisième lieu, il convient de prendre en considération le cas du
                     village de Bangaré, au titre de la pratique suivie par les autorités colo-
                     niales pour l’application de l’arrêté. Selon le Niger, ce village, situé envi-
                     ron à mi‑hauteur du secteur concerné et revêtant une certaine importance,
                     était considéré de manière constante comme relevant du Niger au cours
                     de la période coloniale, et en tout cas à la date critique des indépendances.
                     Or, le Niger observe que la ligne droite préconisée par le Burkina Faso
                     laisserait Bangaré du côté burkinabé de la frontière.
                        95. La Cour constate que, si les documents versés au dossier qui sont
                     contemporains de l’arrêté de 1927 n’établissent pas clairement que le vil-
                     lage de Bangaré était considéré à cette époque comme relevant du Niger,
                     il existe suffisamment de documents postérieurs pour établir que, pendant
                     la période coloniale pertinente et jusqu’à la date critique des indépen-
                     dances, Bangaré était administré par les autorités de la colonie du Niger.

                     43




6 CIJ1042.indb 122                                                                                      8/04/14 08:34

                     84 	                   différend frontalier (arrêt)

                         Cette considération conforte la conclusion selon laquelle l’arrêté
                     de 1927 ne doit pas être interprété, et ne l’était pas en fait à l’époque colo-
                     niale, comme traçant une ligne droite reliant Tao à Bossébangou.
                         96. La Cour déduit de l’ensemble des éléments précédents que l’arrêté
                     doit être regardé comme entaché d’« insuffisance », au sens de l’accord
                      de 1987, en ce qui concerne le secteur allant de la borne astronomique de
                      Tao à la rivière Sirba à Bossébangou. En effet, la Cour conclut que, dans le
                      secteur en cause, la solution de la ligne droite ne procède pas d’une inter-
                     prétation correcte de l’arrêté. Mais elle ne dispose pas des éléments qui lui
                     permettraient de définir une autre ligne sur la base de l’arrêté. En pareil cas,
                     le compromis, en renvoyant à l’article 2 de l’accord de 1987, impose à la
                     Cour de retenir « le tracé … figurant sur la carte [au] 1/200 000 de l’Institut
                     géographique national de France, édition 1960 ».
                         97. Le Niger a également insisté sur le cas de deux autres localités au
                     sujet desquelles, selon lui, les effectivités de la période coloniale devraient
                     être prises en compte : celles de Petelkolé et d’Oussaltane (voir para-
                     graphe 82 ci‑dessus). Ces deux cas sont d’une nature différente de celui de
                     Bangaré. En effet, les deux localités en cause sont situées non seulement
                     du côté burkinabé de la ligne droite proposée par le Burkina Faso, comme
                     Bangaré, mais surtout elles sont aussi situées par la carte IGN de 1960 du
                     côté burkinabé de la limite intercoloniale. Selon le Niger, cependant, elles
                     étaient en fait administrées par le Niger au cours de la période coloniale,
                     et il conviendrait donc, pour tenir compte des effectivités, de déplacer
                     légèrement vers l’est le tracé de la carte IGN dans les deux segments où se
                     situent ces localités, de manière à les laisser du côté nigérien.
                         98. S’il est vrai qu’en règle générale, pour l’application du principe de
                     l’uti possidetis juris, les effectivités telles qu’elles sont établies à la
                     date ­critique peuvent servir à suppléer l’absence de titre juridique ou à
                     compléter un titre lacunaire, il n’en va pas de même dans la présente
                     affaire, en raison des termes du compromis, qui dispose que l’accord
                     de 1987 fait partie du droit applicable. En cas d’insuffisance de l’arrêté, ce
                     qui est le cas dans le secteur considéré, l’accord de 1987 impose à la Cour
                     d’appliquer le tracé de la carte IGN de 1960 au lieu de se référer aux
                     effectivités, quand bien même il y aurait, entre celles‑ci et celui‑là, une
                     certaine discordance. Il a déjà été indiqué plus haut (voir paragraphe 66)
                     que les effectivités de la période coloniale pouvaient, jusqu’à un certain
                     point, être utiles à l’interprétation de l’arrêté, pour autant qu’elles
                     ­permettent de faire apparaître la manière dont cet arrêté a été interprété
                      et appliqué par l’administration coloniale. Mais, une fois qu’il a été conclu
                      à l’insuffisance de l’arrêté, et dans la mesure de cette insuffisance, les effec-
                      tivités ne peuvent plus jouer de rôle en l’espèce ; en particulier, elles ne
                      sauraient justifier un déplacement du tracé retenu par la carte IGN
                      de 1960.
                         C’est pourquoi la Cour ne peut pas accueillir les demandes du Niger
                      concernant Petelkolé et Oussaltane.
                         99. En définitive, la Cour conclut que, pour le secteur de la frontière
                      qui va de la borne astronomique de Tao à « la rivière Sirba à Bosséban-

                     44




6 CIJ1042.indb 124                                                                                        8/04/14 08:34

                     85 	                  différend frontalier (arrêt)

                     gou », il y a lieu de retenir le tracé figurant sur la carte au 1/200 000 éta-
                     blie par l’IGN dans son édition de 1960 (voir croquis no 2, p. 86).

                     3. Le tracé de la frontière dans la région de Bossébangou

                        100. Pour compléter la détermination de la ligne frontière en provenance
                     de la borne astronomique de Tao, il est nécessaire de préciser son point
                     d’aboutissement lorsqu’elle atteint « la rivière Sirba à Bossébangou ». Il est
                     constant que ce village se trouve à une distance de quelques centaines de
                     mètres de la rivière sur sa rive droite. Le Burkina Faso soutient que le point
                     d’aboutissement de la frontière dans cette partie est situé là où le segment de
                     droite qui rejoint Tao à Bossébangou touche la rive droite de la Sirba près
                     de ce village. Quant au Niger, il ne se prononce pas sur la question en raison
                     de sa thèse selon laquelle la ligne frontière en provenance de Tao ne conti-
                     nue pas jusqu’à la rivière Sirba mais s’infléchit vers le sud‑ouest au point
                     triple entre les cercles de Dori, Say et Tillabéry, une trentaine de kilomètres
                     avant d’atteindre cette rivière (voir croquis no 1).
                        101. D’après la description de l’arrêté, il est clair que la ligne frontière
                     aboutit à la rivière Sirba et non au village de Bossébangou. Le point ter-
                     minal de la frontière dans cette partie doit donc être situé dans la Sirba ou
                     sur l’une de ses rives. L’utilisation dans l’arrêté du terme « atteindre »
                     n’indique pas que la ligne frontière franchit complètement la Sirba pour
                     aboutir à sa rive droite. Il est certes vrai que, en décrivant une portion
                     ultérieure de la frontière, l’arrêté énonce que la ligne « coupe de nouveau
                     la Sirba » pour arriver sur sa rive droite. Cela pourrait donner à penser
                     que la frontière a déjà « coupé » une première fois la rivière près de Bossé-
                     bangou, et militerait en faveur du placement du point d’aboutissement de
                     la frontière dans cette partie sur la rive droite de la Sirba. Toutefois, il est
                     significatif que, dans la description de la portion pertinente de la fron-
                     tière, l’arrêté a recours au verbe « atteindre » plutôt que « couper ». En
                     outre, si le point d’aboutissement de la frontière était situé sur la rive
                     droite de la Sirba près de Bossébangou, la ligne devrait « couper » une
                     deuxième fois la Sirba à un endroit intermédiaire pour passer, cette fois,
                     de la rive droite à la rive gauche avant de la « couper de nouveau » dans
                     l’autre sens. Or, rien de semblable n’est énoncé dans l’arrêté.
                        Par ailleurs, aucun élément n’a été présenté à la Cour attestant que la
                     rivière Sirba, dans la région de Bossébangou, aurait été entièrement attri-
                     buée à l’une ou l’autre colonie. A cet égard, la Cour relève que l’exigence
                     en matière d’accès aux ressources en eau de l’ensemble des populations
                     des villages riverains est mieux satisfaite par une frontière placée dans la
                     rivière plutôt que sur l’une ou l’autre rive.
                        La Cour en conclut que, sur la base de l’arrêté, le point final de la ligne
                     frontière dans la région de Bossébangou est situé dans la rivière Sirba.
                     Plus précisément, l’emplacement de ce point final se trouve sur la ligne
                     médiane, puisque, dans une rivière non navigable avec les caractéristiques
                     de la Sirba, cette ligne répond au mieux aux exigences de sécurité juri-
                     dique propres à la détermination d’une frontière.

                     45




6 CIJ1042.indb 126                                                                                      8/04/14 08:34

                                                                                                    Croquis n°2:
                             TRACÉ DE LA FRONTIÈRE DE LA BORNE ASTRONOMIQUE DE TAO AU POINT OÙ ELLE «ATTEIN[T] LA RIVIÈRE SIRBA À BOSSÉBANGOU»
                                                                     Ce croquis a été établi à seule fin d’illustration




6 CIJ1042.indb 128
                                       0º 20’
                                                               0º 30’
                                                                                           0º 40’
                                                                                                               0º 50’
                                                                                                                                               1º 00’
                                                                                                                                                                                     1º 10’
                                                                                                                                                                                                                         1º 20’
                                                Borne astronomique de Tao




                     46
                                                                                                                                 Tracé de la frontière tel que déterminé par la Cour
                                                                 Piste automobile de
                                                                                                                                                                                                                                            86 	


                                                                 Téra à Dori en 1927                                    SB : point où la frontière «attein[t] la rivière Sirba à Bossébangou»
                                          Petelkolé
                          14º 00’                                                                    Téra                                                                                                                         14º 00’
                                                                                                                                           0            5        10        15         20           25km
                                                                                                                                                             échelle précise à 13°30’ N
                                                                                                                                                            Datum et Ellipsoïde WGS 84




                                                 Oussaltane


                          13º 50’                                                                                                                                                                                                 13º 50’



                                                                                        Bangaré


                                                                                                            N I G E R

                          13º 40’                                                                                                                                                                                                 13º 40’



                                                                                       B U R K I N A
                                                                                          F A S O
                                                                                                                                                                                                                                            différend frontalier (arrêt)




                          13º 30’                                                                                                                                                                                                 13º 30’



                                                                                                                                                                                                                    a
                                                                                                                                                                                                               rb
                                                                                                                                                                                                          Si

                                                                                                                                                                                                   re
                                                                                                                                                                                              iè
                                                                                                                                                                                          v               SB
                                                                                                                                                                                   i
                                                                                                                                                                                 R




                                                                                                                                                                                                               Bossébangou
                          13º 20’                                                                                                                                                                                                 13º 20’




                                       0º 20’
                                                               0º 30’
                                                                                           0º 40’
                                                                                                               0º 50’
                                                                                                                                               1º 00’
                                                                                                                                                                                     1º 10’
                                                                                                                                                                                                                         1º 20’




8/04/14 08:34

                     87 	                  différend frontalier (arrêt)

                        102. Dans sa rédaction originelle, l’arrêté plaçait plus en aval le point
                     de contact de la ligne frontière en provenance de Tao avec la rivière Sirba
                     et précisait que cette ligne allait « rejoindre ensuite la rivière Sirba ». Il
                     était clair, selon cette rédaction, que la frontière était censée remonter
                     cette rivière sur une certaine distance. Le langage de l’erratum est moins
                     net. Toutefois, puisqu’il spécifie que, après avoir atteint la Sirba, la ligne
                     frontière « remonte presque aussitôt vers le nord‑ouest », on peut retenir
                     que l’erratum n’a pas entendu corriger l’arrêté entièrement sur ce point et
                     qu’il implique donc que la ligne doit suivre la Sirba sur une courte dis-
                     tance. Le Burkina Faso soutient que, dans cette portion, la frontière
                     devrait être située sur la rive droite de la rivière, conformément à la thèse
                     qu’il défend à propos de l’emplacement du point d’aboutissement de la
                     frontière près de Bossébangou. Le Niger se réfère quant à lui à la ligne
                     médiane ou au thalweg. Pour les raisons données au paragraphe précé-
                     dent, la Cour considère que la frontière suit la ligne médiane de la Sirba.
                        103. La rédaction corrigée de l’arrêté, d’après laquelle la ligne frontière
                     « remonte presque aussitôt vers le nord‑ouest », ne permet pas d’établir
                     avec précision le point où cette ligne quitte la rivière Sirba pour « remon-
                     ter ». Il n’y a aucune indication à cet égard dans le texte, à l’exception du
                     fait qu’il s’agit d’un lieu proche de Bossébangou. De même, le tracé de la
                     frontière, une fois que cette dernière quitte la Sirba, est indiqué dans l’ar-
                     rêté d’une manière qui ne permet pas d’établir la ligne avec précision.
                     Force est donc de conclure que l’arrêté est insuffisant pour déterminer la
                     ligne frontière dans cette partie. Les Parties en conviennent. Le Niger
                     s’éloigne du texte de l’arrêté et du tracé de la carte IGN en soutenant
                     qu’après le point triple la frontière est constituée par un segment de droite
                     orienté vers le sud‑ouest. Le Burkina Faso fait appel au critère subsidiaire
                     retenu à l’article 2 de l’accord de 1987. D’après cette disposition, il est en
                     effet nécessaire, ainsi que le soutient le Burkina Faso, de se référer à la
                     carte IGN pour définir avec précision le point où la ligne frontière quitte
                     la rivière Sirba pour « remonte[r] … vers le nord‑ouest » et le tracé qu’elle
                     doit suivre à partir de ce point.
                        104. Selon l’arrêté, la ligne frontière, après être remontée vers le
                     nord‑ouest, « rev[ient] au sud, … [et] coupe de nouveau la Sirba à hauteur
                     du parallèle de Say ». La ligne ainsi décrite suit une orientation précise de
                     direction nord‑sud. Une fois déterminé le lieu où elle coupe de nouveau la
                     Sirba, on peut suivre vers le nord le méridien passant par ce lieu jusqu’au
                     parallèle passant par le point auquel la ligne tracée sur la carte IGN revient
                     vers le sud. Le Niger soutient toutefois que le lieu où le parallèle de Say
                     rejoint la Sirba n’est pas un point précis. La Cour observe que, alors que,
                     dans sa rédaction originelle, l’arrêté se référait à « une ligne partant
                     approximativement de la Sirba à la hauteur du parallèle de Say », le texte
                     de l’erratum est beaucoup plus catégorique à cet égard et ne peut être ainsi
                     considéré comme insuffisant. Il vise le point d’intersection entre le parallèle
                     passant par Say et la rivière Sirba. On peut même en déduire que ce point,
                     dénommé point I sur les croquis nos 3 (p. 89) et 4 (p. 91), est situé sur la
                     rive droite de la Sirba (aux coordonnées 13° 06´ 12,08˝ de latitude nord et

                     47




6 CIJ1042.indb 130                                                                                     8/04/14 08:34

                     88 	                  différend frontalier (arrêt)

                     00° 59´ 30,9˝ de longitude est), puisque, d’après l’erratum, la ligne frontière
                     en provenance du nord coupe la rivière avant de continuer vers le sud‑est.
                     
                        105. Selon l’arrêté, qui n’a pas été modifié sous cet aspect par l’erratum,
                     la ligne frontière dans cette région laisse au Niger « un saillant, compre-
                     nant sur la rive gauche de la Sirba les villages de Alfassi, Kouro, Takalan,
                     Tankouro ». Alfassi et Kouro ont apparemment été déplacés, mais ils se
                     trouvent en territoire nigérien, là où ils sont situés actuellement comme là
                     où ils l’étaient en 1927, quelle que soit la ligne frontière ayant été proposée
                     pour cette région. L’emplacement de Takalan (Tokalan, d’après l’erra-
                     tum) et celui de Tankouro sont controversés. Aucun élément certain quant
                     à leur localisation n’a été soumis à la Cour. Le Niger a d’ailleurs remarqué
                     qu’« il est … tout à fait vraisemblable que ces deux derniers villages aient
                     purement et simplement disparu dans la période contemporaine à l’adop-
                     tion de l’erratum de 1927 ». On ne peut donc tirer de l’hypothétique
                     emplacement de ces deux villages aucune conséquence quant à la détermi-
                     nation de la ligne frontière.
                        106. La frontière ainsi tracée entre la région de Bossébangou et le point
                     d’intersection du parallèle de Say et de la rivière Sirba forme ce qu’on
                     pourrait appeler un « saillant », conformément à la description contenue
                     dans l’arrêté. Le Niger reconnaît qu’au contraire la ligne frontière qu’il
                     propose ne permet pas, quant à elle, de « créer un saillant dans cette zone ».
                        107. La Cour conclut que la ligne frontière, après avoir atteint, en se
                     dirigeant vers Bossébangou, la ligne médiane de la rivière Sirba, au point
                     de coordonnées 13° 21´ 15,9˝ de latitude nord et 01° 17´ 07,2˝ de longi-
                     tude est, dénommé point SB sur les croquis nos 1, 2, 3 et 4, suit cette ligne,
                     en amont, jusqu’à son intersection avec la ligne IGN, au point de coor-
                     données 13° 20´ 01,8˝ de latitude nord et 01° 07´ 29,3˝ de longitude est,
                     dénommé point A sur les croquis nos 3 et 4. A partir de ce point, la ligne
                     frontière suit la ligne IGN en remontant vers le nord‑ouest jusqu’au
                     point, dénommé point B sur le croquis no 3, de coordonnées 13° 22´ 28,9˝ de
                     latitude nord et 00° 59´ 34,8˝ de longitude est, où la ligne IGN change
                     notablement de direction pour se diriger plein sud en suivant un segment
                     de droite. Ce point d’inflexion B étant situé quelque 200 mètres à l’est du
                     méridien passant par l’intersection du parallèle de Say avec la rivière
                     Sirba, la ligne IGN ne coupe pas la rivière au parallèle de Say. Or, l’arrêté
                     requiert expressément que la ligne frontière coupe la Sirba au niveau de
                     ce parallèle. La ligne frontière doit donc s’écarter de la ligne IGN à partir
                     du point B et, au lieu de s’y infléchir, se prolonger en direction plein
                     ouest, sous la forme d’un segment de droite, jusqu’au point, de coordon-
                     nées 13° 22´ 28,9˝ de latitude nord et 00° 59´ 30,9˝ de longitude est, où elle
                     atteint le méridien passant par l’intersection du parallèle de Say avec la
                     rive droite de la rivière Sirba, dénommé point C sur les croquis nos 3 et 4.
                     La ligne frontière longe ensuite ce méridien en direction du sud jusqu’à
                     ladite intersection, au point de coordonnées 13° 06´ 12,08˝ de latitude
                     nord et 00° 59´ 30,9˝ de longitude est, dénommé point I sur les croquis
                     nos 3 et 4.

                     48




6 CIJ1042.indb 132                                                                                     8/04/14 08:34

                     89 	                                     différend frontalier (arrêt)

                                                                                      Croquis n°3:
              TRACÉ DE LA FRONTIÈRE DEPUIS LE POINT OÙ ELLE «ATTEIN[T] LA RIVIÈRE SIRBA À BOSSÉBANGOU»
                         JUSQU’À L’INTERSECTION DE LA RIVIÈRE SIRBA AVEC LE PARALLÈLE DE SAY
                                1º 00’ Ce croquis a été établi à seule fin d’illustration




                                                                                                     1º 10’
                                                                       B U R K I N A
                            C   B                                         F A S O
                                                                                                                                                             SB
                                                                                                                                                         a
                                                                                                                                                    rb
                                                                                        A                                                      Si             Bossébangou
                                                                                                                                    re
                13º 20’                                                                                                  v     iè                                               13º 20’
                                                                                                                      Ri
                                                 Alfassi
                                         (d'après la carte
                                            IGN de 1960)




                                                                                                                      1º 00’
                                                                                                                                                         13º 23’
                                                                                                                                0        0,5    1km
                                                                                                              C   B
                                                                                                                  ligne IGN

                                                                                                        Agrandissement de la zone
                                                                                                         autour des points B et C


                                                                       a
                                                                  rb
                                                             Si
                13º 10                                                                                            N I G E R                                                     13º 10
                                                  e
                                           r
                                         è
                                         vi




                                                                       0                5             10                  15                        20               25km
                                    Ri




                                                                                                      échelle précise à 13°30’ N
                                                                                                     Datum et Ellipsoïde WGS 84
                                                                                                                                          parallèle de Say (13º 06’ 12.08” N)
                            I
                                                                                      tracé de la frontière tel que déterminé par la Cour
                                                                           SB : point où la frontière «attein[t] la rivière Sirba à Bossébangou»
                                                                           A : point d'intersection de la ligne médiane de la rivière Sirba avec
                                                                               la ligne IGN
                                                                           B : point où la ligne IGN se dirige vers le sud
                                                                           C : point où la ligne frontière atteint le méridien passant par
                                                                               l’intersection du parallèle de Say avec la rive droite de la rivière Sirba
                                                                           I : point d'intersection de la rivière Sirba avec le parallèle de Say

                13º 00’                                                                                                                                                         13º 00’
                                1º 00’




                                                                                                     1º 10’




                     49




6 CIJ1042.indb 134                                                                                                                                                                        8/04/14 08:34

                     90 	                  différend frontalier (arrêt)

                     4. Le tracé de la partie sud de la frontière
                        108. Le point d’intersection entre la Sirba et le parallèle de Say est le
                     point de départ d’une autre portion de la frontière. D’après l’arrêté, « [d]e
                     ce point la frontière, suivant une direction est‑sud‑est, se prolonge en
                     ligne droite jusqu’à un point situé à 1200 mètres ouest du village de
                     Tchenguiliba ». Ce dernier point a été identifié d’une manière concordante
                     par les Parties, puisqu’il marque le début du secteur sud de la partie déjà
                     abornée de la frontière.
                        109. Le Niger s’appuie sur des effectivités coloniales et postcoloniales
                     pour en déduire l’existence d’un accord implicite entre les Parties ou d’un
                     acquiescement à ce que la ligne dans cette portion de la frontière soit bri-
                     sée en deux segments qui suivraient des orientations légèrement diffé-
                     rentes. Le point intermédiaire serait donné par un poteau frontière placé
                     sur la route reliant Ouagadougou à Niamey. Le Burkina Faso soutient
                     qu’il « ne s’est jamais accordé » avec le Niger en ce sens et conteste le
                     recours à deux segments de droite pour cette région (voir croquis no 1).
                     Les éléments produits quant à l’attitude des Parties à l’égard de cette por-
                     tion de la frontière ne permettent pas à la Cour de conclure qu’il existe un
                     accord ou un acquiescement qui ait trait non seulement à l’emplacement
                     du poteau frontière en cause sur la route entre Ouagadougou et Niamey,
                     mais aussi à la détermination d’une ligne frontière s’étendant sur
                     quelque 130 kilomètres. Il n’est donc pas nécessaire pour la Cour de s’in-
                     terroger sur la manière dont les critères énoncés en général par l’accord de
                     1987 aux fins de la délimitation seraient affectés par un accord intervenu
                     entre les Parties pour une portion particulière de la frontière.
                        110. L’arrêté spécifie que, dans cette partie, la frontière « se prolonge
                     en ligne droite ». Il est précis en ce qu’il établit la ligne frontière par un
                     segment de droite entre le point d’intersection du parallèle de Say avec la
                     Sirba et le point situé à 1200 mètres ouest du village de Tchenguiliba. On
                     ne pourrait donc pas prétendre que l’arrêté présente une insuffisance pour
                     cette portion de la frontière.
                        111. La Cour conclut que, dans cette partie de la frontière, la ligne est
                     constituée par un segment de droite entre l’intersection du parallèle
                     de Say avec la rive droite de la rivière Sirba et le début de la boucle de
                     Botou.

                                                           *
                        112. Ayant procédé à la détermination du tracé de la frontière entre les
                     deux pays (voir croquis no 4), comme les Parties le lui ont demandé, la
                     Cour exprime le souhait que chaque Partie, en exerçant son autorité sur
                     le territoire qui relève de sa souveraineté, tienne dûment compte des
                     besoins des populations concernées, en particulier des populations
                     nomades ou semi‑nomades, et de la nécessité de surmonter les difficultés
                     qui pourraient surgir pour ces populations du fait de la frontière. La
                     Cour prend note de la coopération sur une base régionale et bilatérale qui

                     50




6 CIJ1042.indb 136                                                                                    8/04/14 08:34

                     91 	                                            différend frontalier (arrêt)

                                                                                        Croquis n° 4:
                                               TRACÉ DE LA FRONTIÈRE TEL QUE DÉTERMINÉ PAR LA COUR
                                0º 10’                Ce croquis a été établi à seule fin d’illustration

                                               0º 20’



                                                            0º 30’



                                                                       0º 40’



                                                                                   0º 50’



                                                                                                1º 00’



                                                                                                          1º 10’



                                                                                                                         1º 20’



                                                                                                                                         1º 30’



                                                                                                                                                            1º 40’



                                                                                                                                                                                  1º 50’
                                         Borne astronomique de Tong-Tong

                14º 20’                                                                                                                                                                        14º 20’

                                                                                                                                       Tillabéri

                14º 10’                                                                                                                                                                        14º 10’

                                                        Borne astronomique de Tao
                14º 00’                                                                                                                                                                        14º 00’
                           Piste automobile de                                  Téra
                           Téra à Dori en 1927
                                                                                                                                                   F
                                                                                                                                                       le
                                                                                                                                                             u
                13º 50’                                                                                                                                          v                             13º 50’
                                                                                                                                                                     e
                                                                                                                                                                         N
                                                                                                         N I G E R                                                           ig
                                                                                                                                                                                   er
                13º 40’                                                                                                                                                                        13º 40’
                           B U R K I N A
                              F A S O
                                                                                                                                  a
                13º 30’                                                                                                      Si
                                                                                                                                  rb                                                           13º 30’

                                                                                            C                           SB
                                                                                                         A
                13º 20’                                                                                                  Bossébangou                                                           13º 20’
                                                                                                                   re
                                                                                                             iè




                            0      10     20        30     40 50km
                                                                                                          v
                                                                                                         Ri




                                    échelle précise à 13°30’N
                13º 10’            Datum et Ellipsoïde WGS84
                                                                                                                                                                                               13º 10’
                                                                                            I                                                 parallèle de Say (13º 06’ 12.08” N)


                13º 00’                                                                                                                                                                        13º 00’
                                     tracé de la frontière tel que déterminé par la Cour
                          SB : point où la frontière «attein[t] la rivière Sirba à Bossébangou»
                          A : point d'intersection de la ligne médiane de la rivière Sirba avec
                12º 50’                                                                                                                                                                        12º 50’
                              la ligne IGN
                          C : point où la ligne frontière atteint le méridien passant par l’intersection
                              du parallèle de Say avec la rive droite de la rivière Sirba
                12º 40’   I : point d'intersection de la rivière Sirba avec le parallèle de Say                                                                                                12º 40’
                          P : point situé à 1200 mètres à l’ouest de Tchenguiliba marquant le                                                                                              P
                              début du boucle de Botou
                12º 30’                                                                                                                                                                        12º 30’
                                0º 10’



                                               0º 20’



                                                            0º 30’



                                                                       0º 40’



                                                                                   0º 50’



                                                                                                1º 00’



                                                                                                          1º 10’



                                                                                                                         1º 20’



                                                                                                                                         1º 30’



                                                                                                                                                            1º 40’



                                                                                                                                                                                  1º 50’




                     51




6 CIJ1042.indb 138                                                                                                                                                                                       8/04/14 08:34

                     92 	                  différend frontalier (arrêt)

                     s’est déjà instaurée entre les Parties à ce propos, notamment en vertu du
                     chapitre III du protocole d’accord de 1987, et les encourage à la dévelop-
                     per ultérieurement.


                                              IV. Désignation d’experts

                        113. Aux termes du paragraphe 4 de l’article 7 du compromis, les
                     ­ arties ont prié la Cour de désigner dans son arrêt trois experts qui les
                     P
                     assisteront, en tant que de besoin, aux fins de la démarcation de leur fron-
                     tière dans la zone contestée. Les deux Parties, dans les conclusions finales
                     présentées à l’audience, ont réitéré cette demande. La Cour est prête à
                     accepter la mission que les Parties lui ont ainsi confiée. Toutefois, eu
                     égard aux circonstances de la présente espèce, la Cour est d’avis qu’il n’y
                     a pas lieu de procéder pour l’instant à la désignation sollicitée par les
                     Parties. Elle y procédera plus tard, par voie d’ordonnance, après s’être
                     informée des vues de celles‑ci, notamment en ce qui concerne les aspects
                     pratiques de l’exercice par les experts de leurs fonctions (voir Différend
                     frontalier (Burkina Faso/République du Mali), arrêt, C.I.J. Recueil 1986,
                     p. 648, par. 176).

                                                           *
                                                       *       *

                       114. Par ces motifs,
                       La Cour,
                       1) A l’unanimité,
                       Dit qu’elle ne peut accueillir les demandes formulées aux points 1 et 3
                     des conclusions finales du Burkina Faso ;
                       2) A l’unanimité,
                       Décide que, de la borne astronomique de Tong‑Tong, située au point
                     de coordonnées géographiques 14° 24´ 53,2˝ de latitude nord et
                     00° 12´ 51,7˝ de longitude est, à la borne astronomique de Tao, dont les
                     coordonnées doivent être déterminées par les Parties, comme indiqué au
                     paragraphe 72 du présent arrêt, le tracé de la frontière entre le Burkina
                     Faso et la République du Niger prend la forme d’un segment de droite ;
                       3) A l’unanimité,
                        Décide que, à partir de la borne astronomique de Tao, le tracé de la
                     frontière suit la ligne qui figure sur la carte au 1/200 000 éditée en 1960
                     par l’Institut géographique national (IGN) de France (dénommée ci‑après
                     la « ligne IGN »), jusqu’à son intersection avec la ligne médiane de la
                     rivière Sirba au point de coordonnées géographiques 13° 21´ 15,9˝ de lati-
                     tude nord et 01° 17´ 07,2˝ de longitude est ;

                     52




6 CIJ1042.indb 140                                                                                  8/04/14 08:34

                     93 	                   différend frontalier (arrêt)

                       4) A l’unanimité,
                        Décide que, de ce dernier point, le tracé de la frontière suit la ligne
                     médiane de la rivière Sirba, en amont, jusqu’à son intersection avec la ligne
                     IGN, au point de coordonnées géographiques 13° 20´ 01,8˝ de latitude nord
                     et 01° 07´ 29,3˝ de longitude est ; de ce point, le tracé de la ­frontière suit la
                     ligne IGN en remontant vers le nord‑ouest jusqu’au point, de coordonnées
                     géographiques 13° 22´ 28,9˝ de latitude nord et 00° 59´ 34,8˝ de longitude
                     est, où la ligne IGN se dirige vers le sud ; à ce point, le tracé de la frontière
                     quitte la ligne IGN pour se prolonger en direction plein ouest, sous la
                     forme d’un segment de droite, jusqu’au point, de coordonnées géogra-
                     phiques 13° 22´ 28,9˝ de latitude nord et 00° 59´ 30,9˝ de longitude est, où
                     il atteint le méridien passant par l’intersection du parallèle de Say avec la
                     rive droite de la rivière Sirba ; puis il longe ce méridien en direction du sud
                     jusqu’à ladite intersection, au point de coordonnées géographiques
                     13° 06´ 12,08˝ de latitude nord et 00° 59´ 30,9˝ de longitude est ;
                       5) A l’unanimité,
                       Décide que, de ce dernier point au point situé au début de la boucle de
                     Botou, de coordonnées géographiques 12° 36´ 19,2˝ de latitude nord et
                     01° 52´ 06,9˝ de longitude est, le tracé de la frontière prend la forme d’un
                     segment de droite ;
                       6) A l’unanimité,
                       Décide qu’elle désignera ultérieurement, par ordonnance, trois experts
                     conformément au paragraphe 4 de l’article 7 du compromis du 24 fé-
                     vrier 2009.

                        Fait en français et en anglais, le texte français faisant foi, au Palais de
                     la Paix, à La Haye, le seize avril deux mille treize, en trois exemplaires,
                     dont l’un restera déposé aux archives de la Cour et les autres seront trans-
                     mis respectivement au Gouvernement du Burkina Faso et au Gouverne-
                     ment de la République du Niger.

                                                                                Le président,
                                                                        (Signé) Peter Tomka.
                                                                                 Le greffier,
                                                                    (Signé) Philippe Couvreur.

                        M. le juge Bennouna joint une déclaration à l’arrêt ; MM. les juges
                     Cançado Trindade et Yusuf joignent à l’arrêt les exposés de leur opi­
                     nion individuelle ; MM. les juges ad hoc Mahiou et Daudet joignent à
                     l’arrêt les exposés de leur opinion individuelle.
                                                                                  (Paraphé) P.T.
                                                                                 (Paraphé) Ph.C.


                     53




6 CIJ1042.indb 142                                                                                        8/04/14 08:34

